Exhibit 10.7
Execution Version
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of March 30, 2010
among
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK
as Administrative Agent
CITIBANK, NA
as Syndication Agent
UBS SECURITIES LLC
as Documentation Agent
 
SUNTRUST ROBINSON HUMPHREY, INC.
as Arranger and Book Manager

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS; CONSTRUCTION
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    25  
Section 1.3. Accounting Terms and Determination
    25  
Section 1.4. Terms Generally
    26  
 
       
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
    26  
 
       
Section 2.1. General Description of Facilities
    26  
Section 2.2. Revolving Loans
    26  
Section 2.3. Procedure for Borrowings
    26  
Section 2.4. Swingline Commitment
    27  
Section 2.5. Funding of Borrowings
    28  
Section 2.6. Interest Elections
    29  
Section 2.7. Optional Reduction and Termination of Commitments
    30  
Section 2.8. Repayment of Loans
    30  
Section 2.9. Evidence of Indebtedness
    30  
Section 2.10. Prepayments
    31  
Section 2.11. Interest on Loans
    32  
Section 2.12. Fees
    32  
Section 2.13. Computation of Interest and Fees
    33  
Section 2.14. Inability to Determine Interest Rates
    33  
Section 2.15. Illegality
    34  
Section 2.16. Increased Costs
    34  
Section 2.17. Funding Indemnity
    35  
Section 2.18. Taxes
    35  
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    36  
Section 2.20. Increase of Commitments; Additional Lenders
    38  
Section 2.21. Mitigation of Obligations
    39  
Section 2.22. Replacement of Lenders
    39  
Section 2.23. Reallocation and Cash Collateralization of Defaulting Lender or
Potential Defaulting Lender Commitment
    40  
 
       
ARTICLE III CONDITIONS PRECEDENT TO LOANS
    41  
 
       
Section 3.1. Conditions To Effectiveness
    41  
Section 3.2. Each Credit Event
    43  
Section 3.3. Delivery of Documents
    45  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    45  
 
       
Section 4.1. Existence; Power
    45  
Section 4.2. Organizational Power; Authorization
    45  
Section 4.3. Governmental Approvals; No Conflicts
    45  
Section 4.4. Financial Statements
    45  
Section 4.5. Litigation and Environmental Matters
    46  
Section 4.6. Compliance with Laws and Agreements
    46  
Section 4.7. Investment Company Act, Etc.
    46  
Section 4.8. Taxes
    46  
 
       

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 4.9. Margin Regulations
    46  
Section 4.10. Investment Objectives
    47  
Section 4.11. ERISA
    47  
Section 4.12. Ownership of Property
    47  
Section 4.13. Disclosure
    47  
Section 4.14. Labor Relations
    48  
Section 4.15. Subsidiaries
    48  
Section 4.16. Solvency
    48  
Section 4.17. OFAC
    48  
Section 4.18. Patriot Act
    48  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    48  
 
       
Section 5.1. Financial Statements and Other Information
    48  
Section 5.2. Notices of Material Events
    50  
Section 5.3. Existence; Conduct of Business
    51  
Section 5.4. Compliance with Laws, Etc.
    51  
Section 5.5. Payment of Obligations
    51  
Section 5.6. Books and Records
    51  
Section 5.7. Visitation, Inspection, Etc.
    51  
Section 5.8. Maintenance of Properties; Insurance
    52  
Section 5.9. Use of Proceeds
    52  
Section 5.10. Additional Subsidiaries; Additional Collateral
    52  
Section 5.11. Portfolio Valuation and Diversifications, Etc.
    52  
Section 5.12. Calculation of Borrowing Base
    54  
Section 5.13. Compliance with Investment Objectives
    55  
 
       
ARTICLE VI FINANCIAL COVENANTS
    55  
 
       
Section 6.1. Minimum Asset Coverage Ratio
    55  
Section 6.2. Minimum Liquidity
    55  
Section 6.3. Minimum Consolidated Shareholders Equity
    55  
 
       
ARTICLE VII NEGATIVE COVENANTS
    56  
 
       
Section 7.1. Indebtedness and Preferred Equity
    56  
Section 7.2. Negative Pledge
    56  
Section 7.3. Fundamental Changes
    57  
Section 7.4. Restricted Payments
    57  
Section 7.5. Sale of Assets
    59  
Section 7.6. Transactions with Affiliates
    59  
Section 7.7. Restrictive Agreements
    59  
Section 7.8. Sale and Leaseback Transactions
    60  
Section 7.9. Hedging Transactions
    60  
Section 7.10. Accounting Changes
    60  
Section 7.11. Amendment to Material Documents
    60  
Section 7.12. Loans, Etc.
    60  
Section 7.13. Deposit Accounts; Other Accounts
    61  
Section 7.14. Government Regulation
    61  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    61  
 
       
Section 8.1. Events of Default
    61  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    64  
 
       

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 9.1. Appointment of Administrative Agent
    64  
Section 9.2. Nature of Duties of Administrative Agent
    64  
Section 9.3. Lack of Reliance on the Administrative Agent
    64  
Section 9.4. Certain Rights of the Administrative Agent
    65  
Section 9.5. Reliance by Administrative Agent
    65  
Section 9.6. The Administrative Agent in its Individual Capacity
    65  
Section 9.7. Successor Administrative Agent
    65  
Section 9.8. Withholding Tax
    66  
Section 9.9. Administrative Agent May File Proofs of Claim
    66  
Section 9.10. Authorization to Execute other Loan Documents
    67  
Section 9.11. Syndication Agent and Documentation Agent
    67  
Section 9.12. Approved Third Party Appraiser Release
    67  
 
       
ARTICLE X MISCELLANEOUS
    67  
 
       
Section 10.1. Notices
    67  
Section 10.2. Waiver; Amendments
    69  
Section 10.3. Expenses; Indemnification
    71  
Section 10.4. Successors and Assigns
    72  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    75  
Section 10.6. WAIVER OF JURY TRIAL
    76  
Section 10.7. Right of Setoff
    76  
Section 10.8. Counterparts; Integration
    76  
Section 10.9. Survival
    76  
Section 10.10. Severability
    77  
Section 10.11. Confidentiality
    77  
Section 10.12. Interest Rate Limitation
    77  
Section 10.13. Waiver of Effect of Corporate Seal
    77  
Section 10.14. Patriot Act
    77  
Section 10.15. NO ORAL AGREEMENTS, WAIVER
    78  
Section 10.16. Location of Closing
    78  
Section 10.17. Existing Credit Agreement
    78  
Section 10.18. Amendment and Restatement
    78  

 

iii



--------------------------------------------------------------------------------



 



Schedules

         
 
       
Schedule I
  —   Commitment Amounts
Schedule II
  —   Approved Dealers and Appraisers
Schedule III
  —   Approved Brokerage Accounts
Schedule 4.5
  —   Environmental Matters
Schedule 4.10
  —   Investment Objective
Schedule 4.15
  —   Subsidiaries
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens
 
       

Exhibits

         
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Subsidiary Guaranty
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.6(b)
  —   Form of Continuation/Conversion
Exhibit 3.1(c)(v)
  —   Form of Secretary’s Certificate
Exhibit 3.1(c)(viii)
  —   Form of Responsible Officer’s Certificate
Exhibit 5.1(c)
  —   Form of Compliance Certificate
Exhibit 5.1(e)
  —   Form of Borrowing Base Certificate
Exhibit 7.4
  —   Form of Distributable Cash Flow Certificate
Exhibit 9.10
  —   Form of Approved Third Party Appraiser Release

 

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
THIS AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Agreement”) is made and entered into as of March 30, 2010, by and among KAYNE
ANDERSON ENERGY DEVELOPMENT COMPANY, a Maryland corporation (the “Borrower”),
the several banks and other financial institutions from time to time party
hereto (the “Lenders”), SUNTRUST BANK, in its capacity as Administrative Agent
for the Lenders (the “Administrative Agent”) and as Swingline Lender (the
“Swingline Lender”), CITIBANK, NA, as Syndication Agent (“Syndication Agent”)
and UBS SECURITIES LLC as Documentation Agent (“Documentation Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, SunTrust Bank, as Administrative Agent, and the Lenders
are parties to that certain Senior Secured Revolving Credit Agreement dated
June 4, 2007 (the “Existing Credit Agreement”) which established $100,000,000
senior secured revolving credit facility with a $10,000,000 letter of credit
subfacility and a $10,000,000 swing line facility in favor of the Borrower;
WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, and subject to the terms and conditions contained in this Agreement,
the parties hereto have agreed to amend, restate and replace the Existing Credit
Agreement in order to refinance the loans made under the Existing Credit
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the parties hereto agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.20.
“Additional Lender” shall have the meaning given to such term in Section 2.20.
“Adjusted Borrowing Base” shall mean the Borrowing Base minus the aggregate
amount of Cash and Cash Equivalents included in the Collateral.
“Adjusted Revolving Credit Exposure Amount” shall mean, on any date, the
aggregate principal amount of all of the Revolving Credit Exposures of all
Lenders minus the aggregate amount of Cash and Cash Equivalents included in the
Collateral.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

 



--------------------------------------------------------------------------------



 



“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.12(a), (b) and (c), the following percentages with
respect to such Portfolio Investment:

                  Portfolio Investment   Quoted     Unquoted  
 
               
Cash, Cash Equivalents and Short-Term U.S. Government Securities
    100 %     n.a.  
 
               
Long-Term U.S. Government Securities
    95 %     n.a.  
 
               
Performing First Lien Bank Loans
    80 %     70 %
 
               
Performing Second Lien Bank Loans
    70 %     60 %
 
               
Performing Unsecured Bank Loans
    65 %     55 %
 
               
Performing Non-Cash Pay Bank Loans
    55 %     45 %
 
               
Performing Cash Pay High Yield Securities
    60 %     50 %
 
               
Performing Non-Cash Pay High Yield Securities
    50 %     40 %
 
               
Performing Public MLP Common and Preferred Units
    50 %     45 %
 
               
Performing Private MLP Common and Preferred Units
    n.a.       20 %
 
               
Performing Common Equity, Warrants and MLP Subordinated Units
    45 %     40 %
 
               
Non-Performing First Lien Bank Loans
    35 %     0 %
 
               
Non-Performing Second Lien Bank Loans
    25 %     0 %
 
               
Non-Performing High Yield Securities
    25 %     0 %
 
               
Non-Performing Unsecured Bank Loans
    20 %     0 %
 
               
Non-Performing Public MLP Common and Preferred Units
    35 %     0 %

 

2



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Revolving Commitments from time to time. On the Closing Date, the Aggregate
Commitment Amount equals $70,000,000.
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean, as of any date, with respect to all Loans
outstanding on any date, 1.00% per annum on Base Rate Loans and 2.00% per annum
on LIBOR Loans, provided, that, if the aggregate principle amount of outstanding
Revolving Loans exceeds Quoted Securities Borrowing Base, then the Applicable
Margin shall mean 2.00% per annum on Base Rate Loans and 3.00% per annum on
LIBOR Loans.
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee, 0.50% per annum.
“Approved Brokerage Accounts” shall mean the accounts set forth on Part A of
Schedule III, or such other accounts approved by the Administrative Agent, such
approval not to be unreasonably withheld.
“Approved Dealer” shall mean (a) in the case of any Portfolio Investment that is
not a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule II or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable discretion.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

3



--------------------------------------------------------------------------------



 



“Approved Pricing Service” shall mean a pricing or quotation service as set
forth on Schedule II or any other pricing or quotation service approved by the
Board of Directors of Borrower and designated in writing to the Administrative
Agent (which designation shall be accompanied by a copy of the resolutions of
the Board of Directors of the Borrower that such pricing or quotation service
has been approved by the Borrower).
“Approved Third Party Appraiser” means any independent third party appraisal
firm designated by the Borrower in writing to the Administrative Agent (which
designation shall be accompanied by a copy of the resolution of the Board of
Directors of the Borrower that such firm has been approved by the Borrower for
purposes for assisting the Board of Directors of the Borrower in making
valuations of portfolio assets). It is understood and agreed that, so long as
the same is an independent third party appraisal firm approved by the Board of
Directors of the Borrower, Duff & Phelps shall be deemed to be an Approved Third
Party Appraiser.
“Asset Coverage Ratio” shall mean, as of any date, the ratio, determined on a
consolidated basis, without duplication, in accordance with GAAP, of (i) the
value of total assets of the Borrower and its Subsidiaries (other than deferred
tax assets), less all liabilities (other than Indebtedness, including
Indebtedness under this Agreement and deferred tax liabilities) of the Borrower
and its Subsidiaries, as of such date, to (ii) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries, provided, however, for
purposes of calculating the Closed End Company Required Threshold, total assets
of the Borrower and its Subsidiaries as set forth in (i) above shall include all
deferred tax assets and total liabilities of the Borrower and its Subsidiaries
as set forth in (i) above shall include all deferred tax liabilities.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.
“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.
“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider in respect of any of
the following services (“Bank Products”) provided to such Loan Party by such
Bank Product Provider: (a) any treasury or other cash management services,
including deposit accounts, automated clearing house (ACH) origination and other
funds transfer, depository (including cash vault and check deposit), zero
balance accounts and sweeps, return items processing, controlled disbursement
accounts, positive pay, lockboxes and lockbox accounts, account reconciliation
and information reporting, payables outsourcing, payroll processing, trade
finance services, investment accounts and securities accounts, and (b) card
services, including credit card (including purchasing card and commercial card),
prepaid cards, including payroll, stored value and gift cards, merchant services
processing, and debit card services.

 

4



--------------------------------------------------------------------------------



 



“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.4 shall be deemed to include such
Bank Product Provider and in no event shall the approval of any such person in
its capacity as Bank Product Provider be required in connection with the release
or termination of any security interest or Lien of the Administrative Agent. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (1/2%) per annum or (iii) the one month
LIBOR rate, which rate shall be determined on a daily basis (any changes in such
rates to be effective as of the date of any change in such rate), plus one
percent (1%) per annum. The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate. Each change in the Administrative Agent’s prime
lending rate shall be effective from and including the date such change is
publicly announced as being effective.
“Borrower” shall have the meaning in the introductory paragraph hereof.
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan.
“Borrowing Availability” shall mean, at any time, (i) the Borrowing Limit less
(ii) the aggregate principal amount of the Revolving Credit Exposure of all
Lenders.
“Borrowing Base” shall have the meaning assigned to such term in Section 5.12.
“Borrowing Base Certificate” shall mean a certificate of the chief financial
officer or chief executive officer of the Borrower, substantially in the form of
Exhibit 5.12.
“Borrowing Base Deficiency” shall mean, at any date on which the same is
determined, the amount, if any, that (a) the aggregate principal amount of the
Revolving Credit Exposure of all Lenders as of such date exceeds (b) the
Borrowing Base as of such date.
“Borrowing Limit” shall mean, at any time, the lesser of (i) the Aggregate
Commitment Amount at such time and (ii) the Borrowing Base at such time as
reported in the Borrowing Base Certificate most recently delivered to the
Lenders pursuant to Section 5.1(e).
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of

 

5



--------------------------------------------------------------------------------



 



the foregoing, any day on which banks are not open for dealings in Dollars are
carried on in the London interbank market.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Stock” of any Person shall mean all shares, options, warrants, general
or limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, Preferred Stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
“Cash” shall mean any immediately available funds in Dollars or in any currency
other than Dollars which is freely convertible currency.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, with the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
“Cash Equivalents” shall mean investments (other than Cash) that are one or more
of the following obligations:
(a) U.S. Government Securities, in each case maturing within one year from the
acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such acquisition date, a credit rating of at
least A1 from S&P and at least P1 from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or America or any State thereof; provided that
such certificates of deposit, banker’s acceptances and time deposits are held in
a securities account (as defined in the Uniform Commercial Code) through which
the Administrative Agent can perfect a security interest therein and
(ii) having, at such date of acquisition, a credit rating of at least A1 from
S&P and at least P1 from Moody’s;
(d) fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash

 

6



--------------------------------------------------------------------------------



 



Equivalents (other than U.S. Government Securities or repurchase agreements)
shall not include any such investment of more than 10% of total assets of the
Loan Parties in any single issuer; and (iv) in no event shall Cash Equivalents
include any obligation that is not denominated in Dollars.
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 35% or more of the outstanding shares of the voting stock of the Borrower;
(iii) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body, or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (for the purposes of determining such majority, such
majority shall not include, in the case of both clause (B) and clause (C), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(iv) KA Fund Advisors, LLC (or an Affiliate thereof approved by the
Administrative Agent (such approval not to be unreasonably withheld)) ceases to
retain its advisory duties over the Borrower in effect on the Closing Date.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) (or for
purposes of Section 2.16(b), by such Lender’s Parent Company, if applicable)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.
“Clearing Accounts” shall mean the accounts set forth on Part C of Schedule III,
or such other accounts approved by the Administrative Agent, such approval not
to be unreasonably withheld.
“Closed End Company Required Threshold” shall have the meaning set forth in
Section 6.1.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

7



--------------------------------------------------------------------------------



 



“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean (i) all portfolio assets, (ii) Cash, (iii) all tangible
and intangible property, real and personal, of any Loan Party in each case that
is, or is purported or required to be, the subject of a Lien granted pursuant to
a Security Document to the Administrative Agent for the benefit of the Lenders
to secure the whole or any part of the Obligations or any Guarantee thereof, and
shall include, without limitation, all loans (including all supporting
obligations and collateral therefor), investments, cash, deferred interest,
warrants, options, collections, fees, loan and investment portfolio, accounts,
inventory, equipment, general intangibles, goods, documents, contracts,
intercompany obligations, stock, securities, notes, and all proceeds of the
foregoing and all casualty insurance proceeds and condemnation awards with
respect to any of the foregoing.
“Collateral Accounts” shall mean the accounts set forth on Part B of
Schedule III, or such other accounts approved by the Administrative Agent, such
approval not to be unreasonably withheld.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or any
combination thereof (as the context shall permit or require).
“Compliance Certificate” shall mean a certificate from the chief executive
officer or the chief financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Control Agreement” shall mean each Control Agreement by and among the Borrower,
the Administrative Agent and the depository bank, custodian or securities
intermediary at which the account subject to such agreement is held, as amended,
restated, supplemented or otherwise modified from time to time.
“Deeds of Trust” shall mean any deeds of trust, leasehold deeds of trust,
mortgages, leasehold mortgages, deeds to secure debt, leasehold deeds to secure
debt or other real estate security documents delivered by any Loan Party to
Administrative Agent from time to time, all in form and substance satisfactory
to Administrative Agent, as amended, restated, modified or otherwise
supplemented from time to time.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Swingline Lender in
respect of a Swingline Loan (each a “funding obligation”), (ii) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on, its
obligation to fund generally under any other loan agreement, credit agreement or
other financing agreement, (iii) such Lender has, for three or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder, or (iv) a Lender

 

8



--------------------------------------------------------------------------------



 



Insolvency Event has occurred and is continuing with respect to such Lender. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
“Default Interest” shall have the meaning set forth in Section 2.11(c).
“Distributable Cash Flow” shall mean for the Borrower, for any period and
without duplication, an amount equal to the sum of (i) the Borrower’s
consolidated net investment income for such period, plus (ii) dividends with
respect to Capital Stock of Kinder, Enbridge or a similar equity investment
approved by the Administrative Agent in its reasonable discretion paid in
additional shares of such capital stock during such period (“PIK Shares”) plus
(iii) imputed dividends received during such period in the form of MLP Units
purchased at a discount in privately negotiated transactions (“Imputed MLP
Dividends”), plus (iv) the return of the capital portion of dividends and
distributions earned during such period, plus (v) any income tax expense
included in net investment income for such period, plus (vi) any cash income tax
refund received during such period, minus (vii) any income tax benefit included
in net investment loss for such period, minus (viii) any cash income taxes paid
during such period, in each case determined on a consolidated basis in
accordance with GAAP, provided, that in no event shall the amounts set forth in
parts (ii) and (iii) above with respect to PIK Shares and Imputed MLP Dividends
for such period exceed 5% of the aggregate amount of consolidated investment
income for such period (including the return of the capital portion of dividends
and distributions earned during such period), as determined on a consolidated
basis in accordance with GAAP; provided, further, the Borrower may include one
hundred percent (100%) of the cash proceeds of any sale of PIK Shares or any
Imputed MLP Dividends during such period in the determination of Distributable
Cash Flow for such period.
“Distributable Cash Flow Certificate” shall mean a certificate of the chief
financial officer or chief executive officer of the Borrower, substantially in
the form of Exhibit 7.4.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, and unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed). If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened

 

9



--------------------------------------------------------------------------------



 



Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Event of Default” shall have the meaning provided in Article VIII.

 

10



--------------------------------------------------------------------------------



 



“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (iii) in the case of a Foreign
Lender, any withholding tax that (x) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e).
“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of June 4, 2007, by and among the Borrower, the lenders from time to time
parties thereto and SunTrust Bank, as Administrative Agent, as amended or
modified from time to time.
“Existing Lenders” shall mean all lenders parties to the Existing Credit
Agreement on the Closing Date (as defined in the Existing Credit Agreement).
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of February 19, 2010,
executed by the Administrative Agent and accepted by Borrower.
“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

11



--------------------------------------------------------------------------------



 



“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“High Yield Securities” means debt Securities (including convertible debt) and
Preferred Stock (including convertible Preferred Stock), in each case (a) issued
by public or private issuers, (b) issued pursuant to an effective registration
statement or pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder) and (c) that are not Cash Equivalents or Bank Loans.

 

12



--------------------------------------------------------------------------------



 



“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) Capital Lease Obligations of such Person,
(vi) obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit, (vii) guaranties by such
Person of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities retained in connection with asset
securitization programs, Synthetic Leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries (xi) Net Mark to Market Exposure on all Hedging Obligations, and
(xii) obligations under any derivative contract including any commodity
agreement, or foreign exchange agreement. The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Information Memorandum” shall mean the confidential executive summary relating
to the Loan Parties and the transactions contemplated by this Agreement and the
other Loan Documents.
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of one, two, three or six months;
provided, that:
(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date.
“Investment Advisory Agreement” shall mean that certain Investment Management
Agreement, dated as of September 20, 2006, by and between Borrower and KA Fund
Advisors, LLC, as amended by that certain Amendment to Investment Management
Agreement dated as of July 1, 2008.

 

13



--------------------------------------------------------------------------------



 



“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended and in effect from time to time.
“Investment Objective” shall mean those investment objectives, policies and
restrictions that are set forth in Schedule 4.10 subject to other modifications
or supplements as may be adopted by the Borrower from time to time and reflected
in filings with the Securities and Exchange Commission that do not result in a
Material Adverse Effect.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.
“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank and its Affiliates, has provided prior written notice to the Administrative
Agent which has been acknowledged by the Borrower of (x) the existence of such
Hedging Transaction, and (y) the methodology to be used by such parties in
determining the obligations under such Hedging Transaction from time to time. In
no event shall any Lender-Related Hedge Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Hedging
Obligations except that each reference to the term “Lender” in Article IX and
Section 10.4 shall be deemed to include such Lender-Related Hedge Provider. In
no event shall the approval of any such Person in its capacity as Lender-Related
Hedge Provider be required in connection with the release or termination of any
security interest or Lien of the Administrative Agent.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.20.
“LIBOR” shall mean, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two business days
prior to the first day of such Interest Period for a term comparable to such
Interest Period. If for any reason such rate is not available, LIBOR shall be,
for any Interest Period, the rate per annum reasonably determined by the Agent
as the rate of interest at which Dollar deposits in the approximate amount of
the LIBOR loan comprising part of such borrowing would be offered by the Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. (Atlanta, Georgia time) two business days prior to the first
day of such Interest Period for a term comparable to such Interest Period. Such
rates may be adjusted for any applicable reserve requirements.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the

 

14



--------------------------------------------------------------------------------



 



practical effect of the foregoing or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having the same economic effect as any of the foregoing).
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the Subsidiary Guarantee Agreements, the Security Documents, the Fee Letter, all
Notices of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, all Borrowing Base Certificates and any and all other instruments,
agreements, documents, certificates and writings executed in connection with any
of the foregoing.
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.
“Lock-up Agreement” shall have the meaning assigned to such term in Section 7.7.
“Lock-up Term” shall mean, as of any date of determination, the number of days
required to be elapsed before the provisions in the applicable Lock-up Agreement
that prohibit, restrict or impose any condition upon the ability of the Borrower
or any Subsidiary to transfer its property or assets expire or are of no force
or effect.
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower or of the Borrower and its Subsidiaries, taken as a whole, which
has had or could reasonably be expected to have a material adverse effect on the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (ii) the rights and remedies of the Administrative Agent,
the Swingline Lender and the Lenders under any of the Loan Documents or
(iii) the legality, validity or enforceability of any of the Loan Documents.
“Material Indebtedness” shall mean Indebtedness (other than the Loans) and
Hedging Obligations of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding $5,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
“MLP Subordinated Units” shall mean units of a limited partnership or a limited
liability company that has elected to be a partnership that are expressly
subordinated by the terms of the limited partnership agreement pursuant to which
such units were issued.
“MLP Units” shall mean Public MLP Common and Preferred Units and Private MLP
Common and Preferred Units.
“Moody’s” shall mean Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------



 



“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Net Mark to Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.
“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities and Performing Non-Cash Pay High Yield
Securities.
“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing Second Lien Bank Loans, and Non-Performing Unsecured Bank
Loans.
“Non-Performing Public MLP Common and Preferred Units” means Public MLP Common
and Preferred Units other than Performing Public MLP Common and Preferred Units.
“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.
“Non-Performing Unsecured Bank Loans” means Unsecured Bank Loans other than
Performing Unsecured Bank Loans.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
“Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent or any Lender (including the Swingline Lender) pursuant to
or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent and any Lender (including the Swingline
Lender) incurred pursuant

 

16



--------------------------------------------------------------------------------



 



to this Agreement or any other Loan Document), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, (b) all Hedging Obligations owed by any Loan
Party to any Lender-Related Hedge Provider, and (c) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“Offer Period” shall mean a period during which a Person has the right to submit
an offer to the holder of a security if such holder undertakes any action to
sell, transfer or otherwise liquidate, or to market or offer for sale, or
solicit offers to purchase such Security.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).
“Patriot Act” shall have the meaning set forth in Section 10.14.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.
“Performing” means (a) with respect to any Portfolio Investment that is debt or
High Yield Securities, the issuer of such Portfolio Investment is not in default
of any payment obligations in respect thereof, after the expiration of any
applicable grace period, (b) with respect to any Portfolio Investment that is
Preferred Stock, the issuer of such Portfolio Investment has not failed to meet
any scheduled redemption obligations or to pay its latest declared cash
dividend, after the expiration of any applicable grace period, and (c) with
respect to any Portfolio Investment that is MLP Units, the issuer of

 

17



--------------------------------------------------------------------------------



 



such Portfolio Investment has not failed to pay distributions in its most recent
fiscal quarter or to pay its latest declared cash dividend and there is no
existing default under the issuer’s partnership agreement.
“Performing Cash Pay Bank Loans” means First Lien Bank Loans, Second Lien Bank
Loans and Unsecured Bank Loans (a) as to which, at the time of determination,
all of the interest on which is payable in cash not less frequently than
quarterly and (b) which are Performing.
“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
“Performing Common Equity” shall mean Capital Stock (other than Preferred Stock)
and warrants of an issuer all of whose outstanding debt is Performing.
“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.
“Performing Non-Cash Pay Bank Loans” means Performing Bank Loans other than
Performing Cash Pay Bank Loans.
“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.
“Performing Private MLP Common and Preferred Units” means Private MLP Common and
Preferred Units (a) as to which, at the time of determination, not less than 80%
of the minimum quarterly distribution for the most recent fiscal quarter period
then ending for such issuer of such MLP Units has been paid in cash and
(b) which are Performing.
“Performing Public MLP Common and Preferred Units” means Public MLP Common and
Preferred Units (a) as to which, at the time of determination, not less than 80%
of the minimum quarterly distribution for the most recent fiscal quarter period
then ending for such issuer of such MLP Units has been paid in cash (or in the
case of Kinder, Enbridge or similar investments included in the definition of
MLP Units, additional shares), and (b) which are Performing.
“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.
“Performing Unsecured Bank Loans” shall mean Unsecured Bank Loans which are
Performing.
“Performing Warrants” shall mean Warrants which are Performing.
“Permitted Encumbrances” shall mean
(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;
(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not

 

18



--------------------------------------------------------------------------------



 



yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained in accordance
with GAAP;
(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(vi) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
(viii) Liens imposed on amounts held in the Borrower’s or its Subsidiaries’
Approved Brokerage Accounts in accordance with option transactions or other
similar transactions; provided, that in no event shall the sum of the fair
market value of the collateral securing (A) such Liens or the obligations
secured thereby and (B) the Liens or the obligations secured thereby provided
for in clause (ix) below exceed $5,000,000 in the aggregate at any time; and;
(ix) Liens securing obligations incurred under any Clearing Account; provided,
that the custodian of such Clearing Account and the Administrative Agent have
entered into an agreement in form and substance satisfactory to the
Administrative Agent which, among other things, requires all amounts and
Securities in excess of $1,000,000 to be transferred prior to the end of each
Business Day to a Collateral Account;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except for Indebtedness set forth on Schedule 7.1 hereto.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

19



--------------------------------------------------------------------------------



 



“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(ii) that has (or its Parent Company or a financial institution affiliate
thereof has) notified the Administrative Agent, or has stated publicly, that it
will not comply with its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement or (iii) that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
“Portfolio Investment” means any investment held by the Borrower in its asset
portfolio (and, solely for purposes of determining the Borrowing Base, Cash).
Without limiting the generality of the foregoing, it is understood and agreed
that any Portfolio Investments that have been contributed or sold, purported to
be sold or otherwise transferred to any Special Purpose Subsidiary shall not be
treated as Portfolio Investments. Notwithstanding the foregoing, nothing herein
shall limit the provisions of Section 5.12(a)(i), which provides that, for
purposes of this Agreement, all determinations of whether an investment is to be
included as a Portfolio Investment shall be determined on a settlement-date
basis, provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.
“Pro Rata Share” shall mean with respect to any Commitment of any Lender at any
time, a percentage, the numerator of which shall be such Lender’s Commitment (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of Commitments of all Lenders (or if
the Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure).
“Private MLP Common and Preferred Units” shall mean common and preferred units,
for which, the issuer of such MLP Units shall not have any class of units traded
on a national stock exchange in the United States of America of a limited
partnership or a limited liability company that has elected to be a partnership.
“Public MLP Common and Preferred Units” shall mean (i) common or preferred
units, which are traded on a national stock exchange in the United States of
America, of a limited partnership or a limited liability company that has
elected to be a partnership and (ii) investments in Enbridge Energy Management,
Inc. (“Enbridge”), Kinder Morgan Management, Inc. (“Kinder”) and similarly
structured investments in form and substance satisfactory to the Administrative
Agent in its sole discretion.
“Quotations” shall mean (a) in the case of bank loans, the mean price as
determined by one Approved Dealer selected by the Borrower and approved by the
Administrative Agent in its sole discretion, (b) in the case of any Portfolio
Investment traded on an exchange, the closing price for such Portfolio
Investment most recently posted on such exchange, and (c) in the case of any
other Portfolio Investment, the fair market value thereof as determined by an
Approved Pricing Service.

 

20



--------------------------------------------------------------------------------



 



“Quoted Securities” shall mean, without duplication, Cash, Cash Equivalents and
Portfolio Investments for which Quotations are readily available.
“Quoted Securities Borrowing Base” shall mean that portion of the Borrowing Base
attributable to Quoted Securities.
“Register” has the meaning assigned to such term in clause (c) of Section 10.4.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 50% of the aggregate
Revolving Credit Exposure; provided, however, that, in the case of any amendment
to the Borrowing Base pursuant to Section 10.2(b)(vii), Required Lenders shall
mean Lenders holding more than 662/3% of the aggregate outstanding Commitments
at such time or if the Lenders have no Commitments outstanding then Lenders
holding more than 662/3% of the aggregate Revolving Credit Exposure.
“Required Threshold” shall have the meaning set forth in Section 6.1.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any

 

21



--------------------------------------------------------------------------------



 



options, warrants, or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding.
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Swingline Loans in an aggregate principal amount not exceeding the amount set
forth with respect to such Lender on Schedule I, as such schedule may be amended
pursuant to Section 2.20, or in the case of a Person becoming a Lender after the
Closing Date, the amount of the assigned “Revolving Commitment” as provided in
the Assignment and Acceptance executed by such Person as an assignee, or the
joinder executed by such Person, in each case as such commitment may
subsequently be increased or decreased pursuant to terms hereof.
“Revolving Commitment Amount” shall mean the aggregate principal amount of the
Revolving Commitments from time to time. On the Closing Date, the Revolving
Commitment Amount equals $70,000,000.
“Revolving Commitment Termination Date” shall mean the earliest of (i) March 30,
2013, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
Swingline Exposure.
“Revolving Loan” shall mean a loan made by the Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“Right of First Offer” shall mean any provision, term or condition which gives a
Person the first option of buying or providing an offer with respect to a
Security if the holder of such Security undertakes any action to sell, transfer
or otherwise liquidate, or to market or offer for sale, or solicit offers to
purchase such Security.
“S&P” shall mean Standard & Poor’s, a Division of the McGraw Hill Companies.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the Closing Date, executed by the Borrower and the
Subsidiaries in favor of the Administrative Agent for the benefit of the
Lenders, as amended, restated, supplemented or otherwise modified from time to
time.

 

22



--------------------------------------------------------------------------------



 



“Security Documents” shall mean, collectively, the Security Agreement, any Deeds
of Trust or other Real Estate Documents, any other Control Agreement, the
Perfection Certificate, and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture financing statements, stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection herewith.
“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.
“Securities” means common and Preferred Stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments or public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Shareholders’ Equity” shall mean, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership

 

23



--------------------------------------------------------------------------------



 



interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
“Subsidiary Guarantee Agreement” shall mean any guaranty agreement, in the form
of Exhibit B attached hereto or in any other form, in form and substance
satisfactory to the Agent, executed from time to time by any Subsidiary in favor
of the Administrative Agent and the Lenders, as amended, restated, supplemented
or otherwise modified from time to time.
“Subsidiary Guarantor” shall mean any Subsidiary of Borrower that executes and
delivers a Subsidiary Guarantee Agreement on the Closing Date or from time to
time pursuant to Section 5.11.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Syndication Agent” shall have the meaning assigned to such term in the opening
paragraph hereof.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Tag Along Rights” shall mean tag along, co-sale or other similar contractual
rights that allow a holder of a Security to join in a proposed sale of
Securities by another Person and sell all or any portion of the Securities held
by such holder.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

24



--------------------------------------------------------------------------------



 



“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.
“Unsecured Bank Loan” shall mean a Bank Loan that is not secured by a lien or
security interest.
“U.S. Government Securities” shall mean securities that are direct obligations
of, and obligations the timely payment of principal and interest on which is
fully guaranteed by, the United States or any agency or instrumentality of the
United Stats the obligations of which are backed by the full faith and credit of
the United States and in the form of conventional bills, bonds and notes.
“Value” means, with respect to any Portfolio Investment, the lower of the most
recent internal fair market value as determined pursuant to
Section 5.12(a)(ii)(C) and the most recent external fair market value as
determined pursuant to Section 5.12(a)(ii)(A) and (B).
“Warrant” shall mean any rights, options or warrants to subscribe for or
purchase or otherwise acquire common stock or convertible securities, whether or
not the right to exercise such rights, options or warrants is immediately
exercisable or is conditioned upon the passage of time, the occurrence or
non-occurrence of some other event, or both.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class (e.g.
a “Revolving Loan” or “Revolving Borrowing”), by Type (e.g. a “Eurodollar Loan”,
“Base Rate Loan”, “Eurodollar Borrowing” or “Base Rate Borrowing”) or by Class
and Type (e.g. a “Revolving Eurodollar Loan” or “Revolving Eurodollar
Borrowing”).
Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any

 

25



--------------------------------------------------------------------------------



 



Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party at “fair value”, as defined therein.
Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Commitment) to make Loans to the Borrower
in accordance with Section 2.2 and Section 2.3, (ii) the Swingline Lender agrees
to make Swingline Loans in accordance with Section 2.4, and (iii) each Lender
agrees to purchase a participation interest in the Swingline Loans pursuant to
the terms and conditions hereof; provided, that in no event shall the aggregate
principal amount of all outstanding Loans exceed at any time the Aggregate
Commitment Amount from time to time in effect.
Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Borrowing Limit. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.
Section 2.3. Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”) (x) prior to 11:00 a.m. (New York time) on the date of each Base
Rate Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such

 

26



--------------------------------------------------------------------------------



 



Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Class of such Loan comprising such Borrowing; (iv) the Type of such
Loan comprising such Borrowing and (v) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Borrowing shall consist
entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may request.
The aggregate principal amount of each Eurodollar Borrowing shall be not less
than $1,000,000 or a larger multiple of $250,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $250,000 or a larger
multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.4 may be made in lesser amounts as provided therein. At no time shall
the total number of Eurodollar Borrowings outstanding at any time exceed four.
Promptly following the receipt of a Notice of Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.4. Swingline Commitment.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) Borrowing Availability; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Moreover, the Swingline Loan outstanding to Borrower
shall not exceed at any time the Borrowing Base less the Revolving Loans
outstanding to Borrowers. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. (New York time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the principal amount of such Swingline Loan, (ii) the date of
such Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. (New York time) on the requested date of such Swingline Loan.
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.5,
which will be used solely for the repayment of such Swingline Loan.
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such

 

27



--------------------------------------------------------------------------------



 



Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.
(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
Section 2.5. Funding of Borrowings.
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. (New York time) for Eurodollar Borrowings and 2:00 p.m. (New York
time) for Base Rate Borrowings to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
(b) Unless the Administrative Agent shall have been notified by any Lender
(i) for Eurodollar Borrowings, prior to 5:00 p.m. (New York time) one
(1) Business Day prior to the date of such Eurodollar Borrowing in which such
Lender is to participate, and (ii) for Base Rate Borrowings, promptly and in no
event later than 2:00 p.m. (New York time) on the day of such Base Rate
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business

 

28



--------------------------------------------------------------------------------



 



Day after such demand and thereafter at the Base Rate. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.
(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.
Section 2.6. Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.6. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.
(b) To make an election pursuant to this Section 2.6, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6(b) (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (New York time) one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 2:00 p.m. (New York time) three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Notice of Continuation/Conversion, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be a Base
Rate Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is
to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”. If any such Notice of Continuation/Conversion
requests a Eurodollar Borrowing but does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month. The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurodollar Borrowings and Base Rate Borrowings set forth in
Section 2.3.
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and

 

29



--------------------------------------------------------------------------------



 



each of the Lenders shall have otherwise consented in writing. No conversion of
any Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.7. Optional Reduction and Termination of Commitments.
(a) Unless previously terminated, all Revolving Commitments and Swingline
Commitments shall terminate on the Revolving Commitment Termination Date.
(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Commitments in part or
terminate the Commitments in whole; provided, that any partial reduction shall
apply to reduce proportionately and permanently the Commitment of each Lender,
any partial reduction pursuant to this Section 2.7 shall be in an amount of at
least $1,000,000 and any larger multiple of $250,000, and no such reduction
shall be permitted which would reduce the Revolving Commitments to an amount
less than the outstanding Revolving Credit Exposures of all Lenders. Any such
reduction in the Revolving Commitments below the sum of the principal amount of
the Swingline Commitment shall result in a proportionate reduction (rounded to
the next lowest integral multiple of $100,000) in the Swingline Commitment.
(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.22 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Swingline Lender or any Lender may have against such
Defaulting Lender.
Section 2.8. Repayment of Loans.
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.
Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and

 

30



--------------------------------------------------------------------------------



 



payable from the Borrower to each Lender hereunder in respect of such Loans and
(vi) both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of the Loans and each Lender’s Pro Rata
Share thereof. The entries made in such records shall be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.
(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent and reasonably acceptable to the Borrower. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Section 2.10. Prepayments
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 2:00 p.m. (New York time) not less than three (3) Business
Days prior to any such prepayment, or (ii) in the case of any prepayment of any
Base Rate Borrowing, 11:00 a.m. on the same day of such prepayment. Each such
notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.11(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.17. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type pursuant to Section 2.2 or in the case
of a Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing
shall be applied ratably to the Loans comprising such Borrowing.
(b) If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Commitment Amount, as reduced pursuant to Section 2.7 or otherwise,
the Borrower shall immediately repay Swingline Loans and Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.17. Each prepayment shall
be applied first to the Swingline Loans to the full extent thereof, second to
the Base Rate Loans to the full extent thereof, and finally to Eurodollar Loans
to the full extent thereof.
(c) In the event that at any time any Borrowing Base Deficiency shall exist, the
Borrower shall prepay the Loans in such amounts as shall be necessary so that
such Borrowing Base Deficiency is immediately cured.

 

31



--------------------------------------------------------------------------------



 



(d) In the event that at any time the Borrower or any of its Subsidiaries shall
change or modify in any material respect the Investment Objectives without the
consent of the Required Lenders, the Borrower shall prepay the Loans then
outstanding in full, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder.
Section 2.11. Interest on Loans.
(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.
(c) While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Loans), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum.
(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date.
Interest on each Swingline Loan shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.12. Fees.
(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon by the Borrower and the
Administrative Agent.
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum on the daily amount of the unused Commitment of such Lender during the
Availability Period. For purposes of

 

32



--------------------------------------------------------------------------------



 



computing commitment fees with respect to the Commitments, the Commitment of
each Lender shall be deemed used to the extent of the outstanding Loans, but not
Swingline Exposure, of such Lender.
(c) On the Closing Date, the Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.
(d) Accrued fees (other than the fees referenced in paragraphs (c) and (d))
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2007 and on the Revolving
Commitment Termination Date (and if later, the date the Loans shall be repaid in
their entirety); provided further, that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.
(e) Notwithstanding anything herein to the contrary, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to Section 2.12(b) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees).
Section 2.13. Computation of Interest and Fees.
All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
Section 2.14. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, then such
Borrowing shall be made as a Base Rate Borrowing.

 

33



--------------------------------------------------------------------------------



 



Section 2.15. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 2.16. Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
(ii) impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by such Lender or any
participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand by such Lender on the Borrower (with a copy
of such notice and demand to the Administrative Agent), to the Administrative
Agent for the account of such Lender, within five Business Days after the date
of such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered.
(b) If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital (or on the
capital of such Lender’s Parent Company) as a consequence of its obligations
hereunder to a level below that which such Lender or such Lender’s Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s Parent
Company with respect to capital adequacy) then, from time to time, within five
(5) Business Days after receipt by the Borrower of written demand by such Lender
(with a copy thereof to the Administrative Agent), the Borrower shall pay to
such Lender such additional amounts as will compensate such Lender or such
Lender’s Parent Company for any such reduction suffered.

 

34



--------------------------------------------------------------------------------



 



(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or such Lender’s Parent Company, as the case may be,
specified in paragraph (a) or (b) of this Section 2.16 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender, as the case may
be, such amount or amounts within five (5) Business Days after receipt thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.16 shall not constitute a waiver of such Lender’s right to
demand such compensation.
Section 2.17. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.17 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
Section 2.18. Taxes.
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) the Administrative Agent, any Lender shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within five (5) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under Section 2.18) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A

 

35



--------------------------------------------------------------------------------



 



certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that Section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to 12:00 noon (New York time), on the date
when due, in immediately available funds, free and clear of any defenses, rights
of set-off, counterclaim or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All

 

36



--------------------------------------------------------------------------------



 



such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.16, 2.17 and
2.18 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders based
on their respective pro rata shares of such fees and expenses; and third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and fourth, to
the payment of principal of the Loans then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in Swingline Loans that would result in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Swingline Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

37



--------------------------------------------------------------------------------



 



(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
be retained by the Administrative Agent in a segregated non-interest bearing
account until the termination of the Revolving Commitments at which time the
funds in such account will be applied by the Administrative Agent, to the
fullest extent permitted by law, in the following order of priority: first to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Swingline Lender under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct; provided, however, that, notwithstanding the
foregoing, in the event that the Obligations are accelerated and the
Administrative Agent receives proceeds from realization upon the Collateral,
such Defaulting Lender shall be able to receive payments on a pro rata basis
with the Non-Defaulting Lenders as provided for in clauses “third” and
“fifth” above. 
Section 2.20. Increase of Commitments; Additional Lenders.
(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, the Borrower may, upon at least 30 days’ written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), propose to increase the Revolving Commitments to an
amount not to exceed $150,000,000 (the amount of any such increase, the
“Additional Commitment Amount”). Each Lender shall have the right for a period
of 15 days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Revolving Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.
(b) If any Lender shall not elect to increase its Revolving Commitment pursuant
to subsection (a) of this Section 2.21, the Borrower may designate another bank
or other financial institution (which may be, but need not be, one or more of
the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
reasonably acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.
(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.21 shall become effective upon the receipt by the Administrative
Agent of an supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower, by each Additional Lender and by
each other Lender whose Revolving Commitment is to be increased, setting

 

38



--------------------------------------------------------------------------------



 



forth the new Revolving Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with Revolving Notes
evidencing such increase in the Revolving Commitments, and such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the increase in the Revolving Commitments and such opinions of counsel for the
Borrower with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.
(d) Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Revolving Commitment Amount shall automatically be increased by the
amount of the Revolving Commitments added through such supplement or joinder and
Schedule I shall automatically be deemed amended to reflect the Revolving
Commitments of all Lenders after giving effect to the addition of such Revolving
Commitments.
(e) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.20 that is not pro rata among all Lenders, within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in proportion to their respective Commitments after giving effect to
such increase.
Section 2.21. Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
Section 2.22. Replacement of Lenders. If any Lender requests compensation under
Section 2.16, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.18, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b))
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments and (iv) such assignment does not conflict with applicable Requirements
of Law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver

 

39



--------------------------------------------------------------------------------



 



by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.23. Reallocation and Cash Collateralization of Defaulting Lender or
Potential Defaulting Lender Commitment.
(a) If a Lender becomes, and during the period it remains, a Defaulting Lender
or Potential Defaulting Lender, the following provisions shall apply,
notwithstanding anything to the contrary in this Agreement:
(1) the Swingline Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Commitments;
provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;
(2) to the extent that any portion (the “unreallocated portion”) of the
Swingline Exposure of any Defaulting Lender cannot be so reallocated, for any
reason, or with respect to the Swingline Exposure of any Potential Defaulting
Lender, the Borrower will, not later than two (2) Business Days after demand by
the Administrative Agent (at the direction of the Swingline Lender), (a) Cash
Collateralize the obligations of the Borrower to the Swingline Lender in respect
of such Swingline Exposure in an amount at least equal to the aggregate amount
of the unreallocated portion of the Swingline Exposure of such Defaulting Lender
or the Swingline Exposure of such Potential Defaulting Lender, or (b) in the
case of such Swingline exposure, prepay (subject to clause (4) below) and/or
Cash Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent and the Swingline Lender
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender;
(b) If the Borrower, the Administrative Agent and the Swingline Lender agree in
writing in their discretion that a Lender that is a Defaulting Lender or a
Potential Defaulting Lender should no longer be deemed to be a Defaulting Lender
or Potential Defaulting Lender, as the case may be, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, the Swingline
Exposure of the other Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment, and such Lender will purchase at par such portion of
outstanding Revolving Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit

 

40



--------------------------------------------------------------------------------



 



Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Revolving Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such Revolving Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing) and if any cash
collateral has been posted with respect to such Defaulting Lender or Potential
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS
Section 3.1. Conditions To Effectiveness. The amendment and restatement of the
Existing Credit Agreement as provided herein, and the obligations of the Lenders
(including the Swingline Lender) to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2). The Administrative Agent and the
Borrower shall execute a notice confirming the satisfaction of such conditions
and the occurrence of the Closing Date.
(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc., as
Arranger.
(b) The Administrative Agent shall have completed and be satisfied with all due
diligence with respect to the Borrower and its Subsidiaries, including but not
limited to review of the Investment Objectives, risk management procedures,
accounting policies, systems integrity, compliance, management and
organizational structure, and the loan and investment portfolio of the Borrower
and its Subsidiaries;
(c) The Administrative Agent (or its counsel) shall have received the following:
(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
(ii) duly executed originals of each Control Agreement with respect to all
Collateral Accounts, Clearing Accounts, deposit accounts, securities, securities
entitlements, other financial assets held with any financial institution other
than Administrative Agent or its affiliates (other than the Approved Brokerage
Accounts);
(iii) the duly executed Security Agreement, together with (A) UCC financing
statements and other applicable documents under the laws of the jurisdictions
with respect to the perfection of the Liens granted under the Security
Agreement, as requested by the Administrative

 

41



--------------------------------------------------------------------------------



 



Agent in order to perfect such Liens, (B) copies of favorable UCC, tax, judgment
and fixture lien search reports in all necessary or appropriate jurisdictions
and under all legal and trade names of the Borrower and the Subsidiary
Guarantors requested by the Lenders, indicating that there are no prior Liens on
any of the Collateral other than Permitted Encumbrances, and (C) a Perfection
Certificate duly completed and executed by the Borrower;
(iv) [reserved];
(v) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(c)(v), attaching and certifying copies of its bylaws and
of the resolutions of its board of directors, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;
(vi) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
(vii) a favorable written opinion of Paul, Hastings, Janofsky & Walker, counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
(viii) a certificate in the form of Exhibit 3.1(c)(viii), dated the Closing Date
and signed by a Responsible Officer, certifying that (x) no Default or Event of
Default exists, (y) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
(ix) a duly executed Notice of Borrowing;
(x) a duly executed Federal Reserve Form U-1, executed by the Borrower and the
Administrative Agent on behalf of each Lender;
(xi) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
(xii) a duly completed and executed certificate of the type described in Section
5.1(c) including calculations of the financial covenants set forth in Article VI
hereof as of February 28, 2010;
(xiii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions

 

42



--------------------------------------------------------------------------------



 



contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;
(xiv) copies of the audited consolidated financial statements for Borrower and
its Subsidiaries for the Fiscal Year ending November 30, 2009;
(xv) a duly completed and executed Borrowing Base Certificate as of two days
prior to the Closing Date;
(xvi) certified copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other material agreements, documents
and instruments to which any Loan Party is a party or by which any of its assets
are bound;
(xvii) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Loan Parties, in each case naming the Administrative Agent as additional
insured and loss payee, as appropriate;
(xviii) the Administrative Agent shall have reviewed and be satisfied with the
Borrower’s compliance with underwriting policies for the Fiscal Quarter ended
November 30, 2009 and prior to the Closing Date and shall have completed a
satisfactory review of third party valuation reports prepared on behalf of the
Borrower for the Fiscal Quarter ended November 30, 2009; and
(xix) the Administrative Agent shall have reviewed and approved, in its
reasonable discretion, the valuations for all Private MLP Common and Preferred
Units.
Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a) at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist;
(b) at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing, in each case before and after giving effect thereto;
(c) the Borrower shall have delivered the required Notice of Borrowing;

 

43



--------------------------------------------------------------------------------



 



(d) the Borrower shall have delivered a duly executed update or amendment to the
Federal Reserve Form U-1 delivered on the Closing Date, executed by the Borrower
and the Administrative Agent on behalf of each Lender; and
(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
In addition to other conditions precedent herein set forth, if any Lender is a
Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing the Swingline Lender will not
be required to make any Swingline Loans, unless they are satisfied that 100% of
the related Swingline Exposure is fully covered or eliminated by any combination
satisfactory to the Swingline Lender of the following:
(i) in the case of a Defaulting Lender, the Swingline Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders as provided in
Section 2.23(a)(1) above; and
(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.23(a)(2) above, the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Swingline Loan
in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Swingline Loan, or the Borrower makes other
arrangements satisfactory to the Administrative Agent and the Swingline Lender,
as the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender;
provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent the Swingline Lender or any other Lender may have against
such Defaulting Lender or Potential Defaulting Lender, or cause such Defaulting
Lender or Potential Defaulting Lender to be a Non-Defaulting Lender.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 

44



--------------------------------------------------------------------------------



 



Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.
Section 4.4. Financial Statements. The Borrower has furnished to each Lender the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
November 30, 2009 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended audited by
PricewaterhouseCoopers LLP. Such financial statements fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since

 

45



--------------------------------------------------------------------------------



 



November 30, 2009, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.
Section 4.5. Litigation and Environmental Matters.
(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
(b) Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority applicable to each of them and
(b) all indentures, agreements or other instruments binding upon it or its
properties, except where non-compliance, either singly or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Section 4.7. Investment Company Act, Etc. The Borrower has elected to be
regulated as a “business development company” as defined in Section 2(a)(46) of
the Investment Company Act and the Borrower and its Subsidiaries are subject to
regulation under the Investment Company Act as a “business development company”
and as controlled subsidiaries thereof, respectively, including under
Section 18, as modified by Section 61, of the Investment Company Act; and, after
giving notice to the Administrative Agent that the Borrower no longer elects to
be regulated as a “business development company,” the Borrower is registered
with the Securities and Exchange Commission as an “investment company” as
defined under the Investment Company Act, is classified as a “closed-end
company” under Section 5 of the Investment Company Act, and is subject to
regulation as such thereunder.
Section 4.8. Taxes. The Borrower and its Subsidiaries and each other Person for
whose taxes the Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
Section 4.9. Margin Regulations. None of the proceeds of any of the Loans will
be used, directly or indirectly, for any purpose that violates the provisions of
Regulation U of the Board of Governors of the Federal Reserve System. Neither
the Borrower nor its Subsidiaries is engaged

 

46



--------------------------------------------------------------------------------



 



principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock”.
Section 4.10. Investment Objectives. The Borrower and its Subsidiaries is in
compliance with all Investment Objectives except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.
Section 4.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
Section 4.12. Ownership of Property.
(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.
(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.
(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
Section 4.13. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.

 

47



--------------------------------------------------------------------------------



 



Section 4.14. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 4.15. Subsidiaries. Schedule 4.15 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Guarantor, in each case as of the Closing Date.
Section 4.16. Solvency. After giving effect to the execution and delivery of the
Loan Documents, the making of the Loans under this Agreement, each of the
Borrower and its Subsidiaries are Solvent.
Section 4.17. OFAC. No Loan Party (i) is a Sanctioned Person, (ii) has more than
15% of its assets in Sanctioned Countries, or (iii) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
Section 4.18. Patriot Act. No Loan Party is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended or any enabling
legislation or executive order relating thereto. Neither any Loan Party nor any
or its Subsidiaries is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Loan Parties (i) is a blocked person described in section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
ARTICLE V
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent:

 

48



--------------------------------------------------------------------------------



 



(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated and
consolidating basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; provided, that to
the extent that any Special Purpose Subsidiary has entered into a financing
transaction, securitization or other monetization transaction and is treated as
a consolidated entity and reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, concurrently with the delivery of the financial
statements referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary as
of the end of such Fiscal Year and the related statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of
such Special Purpose Subsidiary for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year;
(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited consolidated and consolidating statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year, all certified by the
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
provided, that to the extent that any Special Purpose Subsidiary has entered
into a financing transaction, securitization or other monetization transaction
and is treated as a consolidated entity and reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, concurrently with the
delivery of the financial statements referred to in this paragraph (b), the
Borrower shall provide to the Administrative Agent a balance sheet for each such
Special Purpose Subsidiary as of the end of such Fiscal Quarter and the related
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of such Special Purpose Subsidiary for such Fiscal Quarter,
setting forth in each case in comparative form the figures for the previous
Fiscal Quarter;
(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
financial officer of the Borrower;
(d) concurrently with the delivery of the financial statements referred to in
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

49



--------------------------------------------------------------------------------



 



(e) as soon as available and in any event not later than the tenth day of each
calendar month, a Borrowing Base Certificate as of the last day of the preceding
month, and as soon as available, a monthly brokerage statement for each
securities or deposit account held by Borrower or any Subsidiary;
(f) promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at that date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date which is two Business Days prior to the
date the Borrowing Base Certificate is delivered pursuant to this paragraph;
(g) as soon as available and in any event within 20 days after the end of each
Fiscal Quarter of the Borrower, beginning with the Fiscal Quarter ended May 31,
2010, Borrower will submit its private investment valuations to the
Administrative Agent;
(h) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, beginning with the Fiscal Quarter ended May 31, 2010,
a valuation report of the investments that are not Quoted Securities of the
Borrower and its Subsidiaries, conducted by an Approved Third Party Appraiser
(i) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(j) promptly following any request therefor, such other information regarding
the results of operations, business affairs, financial condition and loan and
securities portfolio of the Borrower or any Subsidiary as the Administrative
Agent or any Lender may reasonably request.
Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default or Event of Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

50



--------------------------------------------------------------------------------



 



(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries; and
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.
Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.
Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent,
or any Lender, to visit and inspect its properties, to conduct audits of the
Collateral, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if a Default or an Event of Default has occurred and is continuing, no
prior notice shall be required. All reasonable expenses incurred by the
Administrative Agent and, at any time after the occurrence and during the
continuance of a Default or an Event of Default, any Lenders in connection with
any such visit, inspection, audit, examination and discussions shall be borne by
the Borrower; provided, however, so long as no Default or Event of Default has
occurred and is continuing,

 

51



--------------------------------------------------------------------------------



 



Borrower shall not be required to pay such expenses for any visits and
inspections that exceed two visits or inspections per Fiscal Year.
Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and (c) at all times shall name the
Administrative Agent as additional insured on all liability policies of the
Borrower and its Subsidiaries.
Section 5.9. Use of Proceeds. The Borrower will use the proceeds of all
Revolving Loans to repay loans outstanding under the Existing Credit Agreement
and for investments consistent with the Borrower’s Investment Objectives and to
finance working capital needs. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.
Section 5.10. Additional Subsidiaries; Additional Collateral. In the event that
any Person becomes a Subsidiary of Borrower after the date hereof (other than a
Special Purpose Subsidiary), Borrower will promptly notify Administrative Agent
of that fact and cause such Subsidiary to execute and deliver to Administrative
Agent a counterpart of the Subsidiary Guarantee Agreement and Security Agreement
and to take all such further actions and execute all such further documents and
instruments (including similar documents applicable to such Subsidiary required
under Section 3.1) as may be necessary or, in the opinion of Administrative
Agent, desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected first priority lien on all of the personal
property assets of such Subsidiary described in the applicable forms of Security
Documents. In addition, Borrower shall, or shall cause the Subsidiary that owns
the Capital Stock of such Person, to execute and deliver to Administrative Agent
a pledge agreement pledging the Capital Stock of such Person to the
Administrative Agent and to deliver to Administrative Agent all certificates
representing such Capital Stock of such Person (accompanied by irrevocable
undated stock powers, duly endorsed in blank), all in form and substance
satisfactory to the Administrative Agent in its sole discretion.
Section 5.11. Portfolio Valuation and Diversifications, Etc.
(a) Portfolio Valuation Etc.
(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis, provided that no such investment shall be
included as a Portfolio Investment to the extent it has not been paid for in
full.
(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investment as follows:
(A) Quoted Investments—External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available,
the Borrower shall, not less frequently than once each calendar week, determine
the market value of such Portfolio Investments which shall, in each case, be

 

52



--------------------------------------------------------------------------------



 



determined in accordance with one of the following methodologies (as selected by
the Borrower):
(x) in the case of Bank Loans, the mean price as determined by one Approved
Dealer selected by the Borrower and approved by the Administrative Agent in its
sole discretion,
(y) in the case of any Portfolio Investment traded on an exchange, the closing
price for such Portfolio Investment most recently posted on such exchange, and
(z) in the case of any other Portfolio Investment, the fair market value thereof
as determined by an Approved Pricing Service; and
(B) Unquoted Investments—External Review. With respect to Portfolio Investments
for which market quotations are not readily available, the Borrower shall
request an Approved Third Party Appraiser to assist the Board of Directors of
the Borrower in determining the fair market value of such Portfolio Investments,
as at the last day of each Fiscal Quarter, provided that
(x) the Value of any such Portfolio Investment (i.e. a Portfolio Investment for
which market quotations are not readily available) acquired during a Fiscal
Quarter shall be deemed to be equal to the cost of such Portfolio Investment
until such time as the fair market value of such Portfolio Investment is
determined in accordance with the foregoing provisions of this sub-clause (B) as
at the last day of such Fiscal Quarter and
(y) notwithstanding the foregoing, the Board of Directors of the Borrower may,
without the assistance of an Approved Third Party Appraiser, determine the fair
market value of Portfolio Investments so long as the aggregate Value thereof so
determined does not at any time exceed 10% of the aggregate Borrowing Base,
except that the fair market value of any Portfolio Investment that has been
determined without the assistance of an Approved Third Party Appraiser as at the
last day of any Fiscal Quarter shall be deemed to be zero as at the last day of
the immediately succeeding Fiscal Quarter (but effective upon the date upon
which the Borrowing Base Certificate for such last day is required to be
delivered hereunder) if an Approved Third Party Appraiser has not assisted the
Board of Directors of the Borrower in determining the fair market value of such
Portfolio Investments, as at such date.
(C) Internal Review. The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that adversely affect the
value of the Portfolio Investments. If the value of any Portfolio Investment as
most recently determined by the Borrower pursuant to this Section 5.11(a)(ii)(C)
is lower than the value of such Portfolio Investment as most recently determined
pursuant to Section 5.11(a)(ii)(A) and (B), such lower value shall be deemed to
be the “Value” of such Portfolio Investment for purposes hereof, provided that
the Value of any Portfolio Investment of the Borrower and its Subsidiaries shall
be increased by the net unrealized gain as at the date such Value is determined
of any Hedging Transaction entered into to hedge risks associated with such
Portfolio Investment and reduced by the net unrealized

 

53



--------------------------------------------------------------------------------



 



loss as at such date of any such Hedging Transaction (such net unrealized gain
or net unrealized loss, on any date, to be equal to the aggregate amount
receivable or payable under the related Hedging Transaction if the same were
terminated on such date).
(b) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
sub-clauses (A), (B) or (C) of Section 5.11(a), then the “Value” of such
Portfolio Investment as at such date shall be deemed to be zero.
(c) Administrative Agent Approval of Valuations. Per Section 5.1(g) above, the
Borrower will submit its valuations to the Administrative Agent and the
Administrative Agent shall have 10 days upon its receipt of the valuations to
approve such valuations (used solely for the purposes of calculating the
Borrowing Base), in its reasonable discretion. If the Administrative Agent does
not object to the valuations within the 10 day period, the Administrative Agent
shall be deemed to approve such valuations.
Section 5.12. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates of the Value of each Portfolio Investment, provided
that:
(a) in the event that the portion of the Borrowing Base attributable to Private
MLP Common and Preferred Units exceeds 25% of the total Borrowing Base, the
Borrowing Base shall be reduced to the extent such portion exceeds 25% of the
total Borrowing Base;
(b) in the event that the portion of the Borrowing Base attributable to the
aggregate amount of Non-Performing Bank Loans, Non-Performing High Yield
Securities, and Warrants exceeds 10% of the total Borrowing Base, the Borrowing
Base shall be reduced to the extent such portion exceeds 10% of the total
Borrowing Base;
(c) no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Administrative Agent, and then only for
so long as such Portfolio Investment continues to be Delivered as contemplated
therein and is subject to a first priority security interest in favor of the
Administrative Agent;
(d) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments subject to Lock-up Agreements that have a Lock-up Term
equal to or less than ninety (90) days from the date of determination shall be
reduced by 10%;
(e) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments subject to Lock-up Agreements that have a Lock-up Term of
more than ninety (90) days but less than or equal to one-hundred eighty
(180) days from the date of determination shall be reduced by 20%;
(f) no Portfolio Investment may be included in the Borrowing Base if the
agreements evidencing such Portfolio Investment are subject to Lock-up
Agreements that have a Lock-up Term of more than one-hundred eighty (180) days
from the date of determination;
(g) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments that are subject to a Right of First Offer that is for an
Offer Period of more than forty-five (45) days but less than or equal to ninety
(90) days shall be reduced by 10%;

 

54



--------------------------------------------------------------------------------



 



(h) no Portfolio Investment may be included in the Borrowing Base if the
agreements evidencing such Portfolio Investment contain a Right of First Offer
that is for an Offer Period of more than ninety (90) days;
(i) no reduction shall be made to the Advance Rate applicable to that portion of
the Value of any Portfolio Investment subject to a Lock-up Agreement, a Right of
First Offer or Tag Along Rights, if the agreements evidencing such Portfolio
Investment provide that such Lock-up Agreement, Right of First Offer or Tag
Along Rights, as applicable, expires or is of no force or effect upon any action
to sell, transfer or otherwise liquidate, or to market or offer for sale, or
solicit offers to purchase such Portfolio Investments in connection with the
occurrence of an Event of Default;
(j) contributions of any single issuer of Portfolio Investments in a
consolidated group of corporations or other entities to the Borrowing Base shall
not exceed 10% of the Revolving Commitment Amount; and
(k) the Advance Rate applicable to that portion of the Value of any Portfolio
Investment that is subject to a Tag Along Right shall be 0%. For these purposes,
the amount that could be restricted from sale is equal to the percentage of the
total Securities of the Borrower that would not be sold in such sale of
Securities if all other parties to such Tag Along Rights elected to participate
in such sale of Securities.
The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 3.1(c)(xvii),
5.1(e), 5.1(f), 7.4(c) and 7.4(e).
Section 5.13. Compliance with Investment Objectives. The Borrower shall, and
shall cause its Subsidiaries, to comply at all times with its Investment
Objectives.
ARTICLE VI
FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 6.1. Minimum Asset Coverage Ratio. The Borrower shall maintain at all
times an Asset Coverage Ratio of at least 2.50:1.0 (the “Required Threshold”);
provided however, that if the Borrower ceases to be regulated as a “business
development company” as defined in Section 2(a)(46) of the Investment Company
Act then and in such event the Required Threshold shall be increased to
3.00:1.00 (the “Closed End Company Required Threshold”).
Section 6.2. Minimum Liquidity. The Borrower will not permit the aggregate Value
of the Portfolio Investments that can be converted to Cash in fewer than 10
Business Days without more than a 5% change in price to be less than 10% of the
aggregate principal amount of all of the Revolving Credit Exposures of all
Lenders during any period when Adjusted Revolving Credit Exposure Amount is
greater than 90% of the Adjusted Borrowing Base.
Section 6.3. Minimum Consolidated Shareholders Equity. The Borrower will not
permit Shareholder’s Equity at the last day of any Fiscal Quarter of the
Borrower to be less than the

 

55



--------------------------------------------------------------------------------



 



greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such Fiscal Quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) $70,000,000 plus 25% of
the net proceeds of the sale of Equity Interests by the Borrower and its
Subsidiaries after the Closing Date.
ARTICLE VII
NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:
(a) Indebtedness created pursuant to the Loan Documents;
(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
(c) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary;
(d) Guarantees by the Borrower of Indebtedness of any Subsidiary Guarantor and
by any Subsidiary of Indebtedness of the Borrower;
(e) Indebtedness in respect of Hedging Obligations not prohibited by
Section 7.9;
(f) other unsecured Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;
(g) Indebtedness incurred by any Special Purpose Subsidiary that is non-recourse
to the Loan Parties; and
(h) Indebtedness arising in connection with the accrual of any fees and expenses
required to be paid under the Investment Advisory Agreement.
Borrower will not, and will not permit any Subsidiary Guarantor to, issue any
Preferred Stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by Borrower or such
Subsidiary Guarantor at the option of the holder thereof, in whole or in part or
(iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Preferred Stock or any other preferred equity interests
described in this paragraph, on or prior to, in the case of clause (i), (ii) or
(iii), the first anniversary of the Revolving Commitment Termination Date.
Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except:

 

56



--------------------------------------------------------------------------------



 



(a) Liens securing the Obligations; provided, however, that no Liens may secure
Hedging Obligations without securing all other Obligations on a basis at least
pari passu with such Hedging Obligations and subject to the priority of payments
set forth in Section 2.19 of this Agreement;
(b) Permitted Encumbrances;
(c) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary; and
(d) rights of set off, rights over a margin call account, any form of cash
collateral or similar arrangement, in any case for obligations incurred in
respect of any Hedging Transactions so long as such Liens do not encumber assets
securing the Obligations.
Section 7.3. Fundamental Changes.
(a) The Borrower will not, and will not permit any Subsidiary Guarantor to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Guarantor, the Subsidiary Guarantor
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Guarantor, and (iv) any Subsidiary (other than a Subsidiary
Guarantor) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower,
and is not materially disadvantageous to the Lenders.
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto. The Special Purpose Subsidiaries will not engage in any
business other than to hold such assets and conduct such business as is
consistent with its purpose and businesses reasonably related thereto
Section 7.4. Restricted Payments.
The Borrower will not, nor will it permit any of its Subsidiaries to, declare to
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that the Borrower may declare and pay:
(a) dividends with respect to the capital stock of the Borrower payable solely
in additional shares of the Borrower’s common stock;
(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning

 

57



--------------------------------------------------------------------------------



 



of section 852(b)(2) of the Code), and reduce to zero the tax imposed by section
852(b)(3) of the Code, and (ii) avoid federal excise taxes for such taxable year
imposed by section 4982 of the Code;
(c) dividends and distributions in respect of Distributable Cash Flow for the
prior Fiscal Quarter and for the three Fiscal Quarters immediately preceding
such prior Fiscal Quarter that has not been previously distributed in addition
to the dividends and distributions permitted under the foregoing clauses (a) and
(b), so long as (i) on the date of such Restricted Payment and after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (ii) such dividends and distributions are made in accordance with a
written policy approved by the Board of Directors of the Borrower, (iii) five
(5) Business Days prior to such dividend or distribution, the Borrower delivers
to the Administrative Agent and each Lender a Distributable Cash Flow
Certificate demonstrating the basis for the Borrower’s calculation of
Distributable Cash Flow for such period; and (iv) on the date of such dividend
or distribution the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating that no
Borrowing Base Deficiency exists after giving effect to such dividend or
distribution. For purposes of preparing such Borrowing Base Certificate, (A) the
Value of Portfolio Investments for which market quotations are readily available
shall be the most recent quotation available for such Portfolio Investment and
(B) the Value of Portfolio Investments for which market quotations are not
readily available shall be the Value set forth in the Borrowing Base Certificate
most recently delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 5.1(e), provided that the Borrower shall reduce the
Value of any Portfolio Investment referred to in this sub-clause (B) to the
extent necessary to take into account any events of which the Borrower has
knowledge that adversely affect the Value of such Portfolio Investment;
(d) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a), (b) and
(c), so long as on the date of such Restricted Payment and after giving effect
thereto:
(i) no Default or Event of Default shall have occurred and be continuing; and
(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after the date hereof under this clause (c) shall not exceed the
sum of (x) an amount equal to 10% of the taxable income of the Borrower for such
taxable year determined under section 852(b)(2) of the Code, but without regard
to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing clause
(b) for such taxable year.
(e) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the aggregate principal
amount of all of the Revolving Credit Exposures of all Lenders does not exceed
90% of the Borrowing Base and (y) no Default or Event of Default shall have
occurred and be continuing and (ii) on the date of such other Restricted Payment
the Borrower delivers to the Administrative Agent and each Lender a Borrowing
Base Certificate as at such date demonstrating compliance with subclause
(x) after giving effect to such Restricted Payment. For purposes of preparing
such Borrowing Base Certificate, (A) the Value of Portfolio Investments for
which market quotations are readily available shall be the most recent quotation
available for such Portfolio Investment and (B) the Value of Portfolio
Investments for which market quotations are not readily available shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.1(e),
provided that the

 

58



--------------------------------------------------------------------------------



 



Borrower shall reduce the Value of any Portfolio Investment referred to in this
sub-clause (B) to the extent necessary to take into account any events of which
the Borrower has knowledge that adversely affect the Value of such Portfolio
Investment.
Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.
Section 7.5. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than the Borrower or another
Subsidiary Guarantor (or to qualify directors if required by applicable law),
except (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business; (b) the sale of inventory, Portfolio
Investments, or other investments in the ordinary course of business; and
(c) any sale or other disposition if, after giving effect thereto, the Borrower
shall be in compliance on a pro forma basis after giving effect to such sale,
with the covenants contained in Article 6, in each case recomputed as at the
last day of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been provided for under Section 5.1.
Section 7.6. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Guarantor not
involving any other Affiliates, (c) transactions and transfers provided in the
Investment Advisory Agreement, and the Fee Waiver Agreement,(d) reasonable and
customary fees and expenses paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries that are disclosed
in the quarterly filings of Borrower, (e) Restricted Payments permitted by
Section 7.4, (f) transactions in connection with the provision of managerial
assistance to affiliated Portfolio Investments, including fees or other
compensation payable in connection therewith, (g) co-investments with other
advisory clients of Borrower’s investment adviser or its Affiliate, brokerage
transactions with Affiliated broker-dealers, or other transactions with
Affiliates, in each case as permitted by applicable provisions of the Investment
Company Act and the rules promulgated thereunder, and (h) any investment in any
Affiliated Portfolio Investment or an investment transaction that results in the
creation of an Affiliate.
Section 7.7. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document; (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder; (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and

 

59



--------------------------------------------------------------------------------



 



conditions apply only to the property or assets securing such Indebtedness;
(iv) clause (a) shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; (v) clause (b) shall not apply to
any agreements containing provisions (other than any Right of First Offer or Tag
Along Rights) applicable to a Portfolio Investment that prohibit, restrict or
impose any condition upon the ability of the Borrower or any other Subsidiary to
transfer any of its property or assets (each a “Lock-up Agreement”); and
(vi) clause (b) shall not apply to any agreements that contain a Right of First
Offer or Tag Along Rights applicable to a Portfolio Investment.
Section 7.8. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary Guarantor to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
Section 7.9. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities, or (ii) with
any counterparty who is or is anticipated to become, at the time that the
Hedging Transaction is entered into, a borrower from a Loan Party or the issuer
of a debt or equity interest to a Loan Party, which Hedging Transaction is
entered into to hedge or mitigate risks to which such counterparty and its
affiliates are exposed in the conduct of their businesses or the management of
their liabilities, or (iii) to hedge or mitigate risks to which a Loan Party is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Loan Parties shall act in a reasonable and prudent manner to achieve, in the
aggregate, substantially offsetting Hedging Transactions under clause (iii) with
respect to the Net Mark to Market Exposure under the Hedging Transactions that
are from time to time outstanding under clause (ii). Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.
Section 7.10. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary Guarantor, except to change the
fiscal year of a Subsidiary Guarantor to conform its fiscal year to that of the
Borrower.
Section 7.11. Amendment to Material Documents. Upon the occurrence and during
the continuation of an Event of Default, the Borrower will not, and will not
permit any of its Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of the Investment Advisory Agreement if
the effect of such amendment, modification or waiver is to increase the amount
of fees or other amounts payable by the Borrower or any of its Subsidiaries
under such agreements or alter the payment schedule with respect to such fees or
such other amounts without the prior written consent of the Administrative
Agent.
Section 7.12. Loans, Etc. The Borrower will not permit at any time the aggregate
amount of all unfunded commitments of the Borrower and its Subsidiaries to
provide loans, advances or Guarantees with respect to the Portfolio Investments
(but excluding any “unapproved capital expenditure amount” as defined below) to
exceed the sum of (i) all cash of the Borrower and its Subsidiaries held in
deposit accounts that are subject to a Control Agreement granting the
Administrative Agent a first priority security interest therein, plus (ii) the
difference between (x) the Revolving Commitment Amount minus

 

60



--------------------------------------------------------------------------------



 



(y) the Revolving Credit Exposure. For purposes of this Section 7.12,
“unapproved capital expenditure amount” means the portion of any commitment that
(i) may only be used for capital expenditures (including drilling and completion
of wells, the purchase of assets or other capital expenditures) that are
approved by (or consented to by) the Borrower or such Subsidiary in its sole
discretion or words of similar effect (whether under a specific approval or
under a budget that must be approved) and (ii) exceeds the amount of the capital
expenditures that have been so approved and that, if applicable, will not be
paid from cash flow from operations under the approved budget.
Section 7.13. Deposit Accounts; Other Accounts. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any agreement or open any
account with any depository, securities intermediary or commodities intermediary
which is not subject to a Control Agreement with respect to such deposit,
securities, commodity or similar account maintained by such Person (other than
(i) any payroll account so long as such payroll account is a zero balance
account, (ii) withholding tax and fiduciary accounts (and other accounts for the
benefit of employees), and (iii) the Approved Brokerage Accounts so long as the
aggregate amount held in such Approved Brokerage Accounts does not exceed
$5,000,000 at any time).
Section 7.14. Government Regulation. Neither the Borrower nor any of its
Subsidiaries (a) is or may become subject at any time to any law, regulation, or
list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that directly
prohibits or limits Lenders or the Administrative Agent from making any advance
or extension of credit to Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be reasonably requested by Lenders or the
Administrative Agent at any time to enable Lenders or the Administrative Agent
to verify the identity of the Loan Parties or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 1 U.S.C. Section 5318.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers

 

61



--------------------------------------------------------------------------------



 



hereunder, or in any certificate, report, financial statement or other document
submitted to the Administrative Agent or the Lenders by any Loan Party or any
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect when made or
deemed made or submitted; or
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1, 5.2, or 5.3 (with respect to the Borrower’s
existence) or in Articles VI or VII; or
(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above or any other Loan Document), and such failure shall remain
unremedied for 30 days after the earlier of (i) any officer of the Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or
(f) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.1(f); or
(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Indebtedness; or any such Material Indebtedness shall be declared to be due
and payable; or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Material Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or
(h) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets,

 

62



--------------------------------------------------------------------------------



 



and in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
(j) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or
(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000; or
(l) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(n) a Change in Control shall occur or exist;
(o) the Liens created by the Security Documents shall, at any time, not be valid
and perfected (to the extent perfection by filing, registration, recordation,
possession or control is required herein or therein) in favor of the
Administrative Agent, free and clear of all other Liens (other than Permitted
Encumbrances); or
(p) any provision of any Security Document shall for any reason cease to be
valid and binding on, or enforceable against, any Subsidiary Guarantor or the
Borrower, as applicable, or any Subsidiary Guarantor or the Borrower shall so
state in writing, any Subsidiary Guarantor or the Borrower shall seek to
terminate any Security Document;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document and
(iv) exercise any other remedies available at law or equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

63



--------------------------------------------------------------------------------



 



ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
and the Swingline Lender acknowledges that it has, independently and without
reliance upon the

 

64



--------------------------------------------------------------------------------



 



Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders and the Swingline
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.
Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.
Section 9.7. Successor Administrative Agent.
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

 

65



--------------------------------------------------------------------------------



 



(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 2.23(a), then the Swingline Lender may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Swingline Lender effective at the close of business Atlanta, Georgia time on a
date specified in such notice (which date may not be less than five Business
Days after the date of such notice).
Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
Section 9.9. Administrative Agent May File Proofs of Claim.
(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other

 

66



--------------------------------------------------------------------------------



 



amounts due the Lenders, Issuing Bank and the Administrative Agent under Section
10.3) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and
(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Section 9.10. Authorization to Execute other Loan Documents Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders (a) all
Loan Documents other than this Agreement, (b) any release of the guaranty of a
Subsidiary Guarantor to the extent expressly permitted by this Agreement, and
(c) any release of collateral to the extent expressly permitted by this
Agreement.
Section 9.11. Syndication Agent and Documentation Agent. Each Lender hereby
designates Citibank, NA as Syndication Agent and agrees that the Syndication
Agent shall have no duties or obligations under any Loan Documents to any Lender
or any Loan Party. Each Lender hereby designates UBS Securities LLC as
Documentation Agent and agrees that the Documentation Agent shall have no duties
or obligations under any Loan Documents to any Lender or any Loan Party.
Section 9.12. Approved Third Party Appraiser Release. Each Lender hereby agrees
to deliver to the Approved Third Party Appraiser a release, in substantially the
form attached hereto as Exhibit 9.10, prior to becoming a Lender hereunder.
ARTICLE X
MISCELLANEOUS
Section 10.1. Notices.
(a) Written Notices.
(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  Kayne Anderson Energy Development Company
 
  717 Texas Avenue, Suite 3100

 

67



--------------------------------------------------------------------------------



 



     
 
  Houston, Texas 77002
 
  Attention: Terry Hart
 
  Telecopy Number: (713) 655-7359
 
   
With a copy to:
  Paul, Hastings, Janofsky & Walker LLP
 
  55 Second Street
 
  San Francisco, California 94105
 
  Attention: David Hearth
 
  Telecopy Number: (415) 856-7100
 
   
To the Administrative Agent
or Swingline Lender:
   
SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention:
 
  Telecopy Number:
 
   
With a copy to:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N. E./ 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Mr. Doug Weltz
 
  Telecopy Number: (404) 221-2001
 
   
 
  and
 
   
 
  King & Spalding LLP
 
  1180 Peachtree Street, N.W.
 
  Atlanta, Georgia 30309
 
  Attention: Todd Holleman
 
  Telecopy Number: (404) 572-5100
 
   
To any other Lender:
  the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent or the Swingline Lender shall not be effective until actually received by
such Person at its address specified in this Section 10.1.
(ii) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance

 

68



--------------------------------------------------------------------------------



 



upon such telephonic or facsimile notice. The obligation of the Borrower to
repay the Loans and all other Obligations hereunder shall not be affected in any
way or to any extent by any failure of the Administrative Agent and the Lenders
to receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in any such telephonic or facsimile notice.
(b) Electronic Communications.
(i) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II unless such Lender and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Administrative Agent shall execute, without further consent or approval
of any Lender, so long as no Default or Event of Default shall have occurred
which is continuing or would result therefrom (i) a release of the guaranty of a
Subsidiary upon the sale or other disposition of such Subsidiary permitted under
the terms of this Agreement or pursuant to any consent or approval by Required
Lenders and (ii) a release of collateral upon the sale or other disposition of
such collateral permitted under the terms of this Agreement or pursuant to any
consent or approval by Required Lenders.
Section 10.2. Waiver; Amendments.
(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the

 

69



--------------------------------------------------------------------------------



 



foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.19 (b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release all or
substantially all of the guarantors or limit the liability of any such
guarantors under any guaranty agreement, without the written consent of each
Lender; (vii) modify or adjust the definition of “Borrowing Base” or any defined
term used therein, except for reductions in advance rates, impositions of
reserves and reductions in eligibility standards that the Administrative Agent
is permitted to make pursuant to such definitions, without the consent of the
Required Lenders; or (viii) release all or substantially all collateral (if any)
securing any of the Obligations, without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent or the Swingline
Lender without the prior written consent of such Person. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended, and amounts
payable to such Lender hereunder may not be permanently reduced without the
consent of such Lender (other than reductions in fees and interest in which such
reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may release certain collateral in connection with securitizations or other
third party financings entered into with financing subsidiaries, provided that
(i) the Borrower is in compliance with the Borrowing Base, (ii) the
Administrative Agent has completed a satisfactory review of the Company’s loan
portfolio, supported by the most recent third party prepared evaluation, and
(iii) either (x) the amount of any Borrowing Availability under the Borrowing
Base immediately prior to such release is not diminished as a result of such
release or (y) the Borrowing Base immediately after giving effect to such
release is at least 110% of the Revolving Credit Exposure.

 

70



--------------------------------------------------------------------------------



 



Section 10.3. Expenses; Indemnification.
(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated)
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel) incurred by
the Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
Syntrak or any other Internet or intranet website, except as a result of such
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment
(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent or the Swingline Lender under clauses (a), (b) or
(c) hereof, each Lender severally

 

71



--------------------------------------------------------------------------------



 



agrees to pay to the Administrative Agent or the Swingline Lender, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Swingline Lender in its capacity as
such.
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.
(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
Section 10.4. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative

 

72



--------------------------------------------------------------------------------



 



Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and
(C) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.
(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.18 if such assignee is a Foreign Lender.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii) Approved Third Party Appraiser Release. The successor or assignee to any
assignment, if such successor or assignee is not a Lender, shall execute and
deliver to the Approved Third Party Appraiser a release in substantially the
form of Exhibit 9.10 hereto.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such

 

73



--------------------------------------------------------------------------------



 



assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or the Swingline Lender sell participations
to any Person (other than a natural person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of the such guaranty agreement; or

 

74



--------------------------------------------------------------------------------



 



(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.
(e) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) as though it were a Lender.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

75



--------------------------------------------------------------------------------



 



Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6.
Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.
Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf form shall be as
effective as delivery of a manually executed counterpart hereof.
Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.16, 2.17, 2.18, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination

 

76



--------------------------------------------------------------------------------



 



of this Agreement or any provision hereof. All representations and warranties
made herein, in the certificates, reports, notices, and other documents
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the other Loan Documents, and the making of the Loans.
Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.11. Confidentiality. Each of the Administrative Agent and each Lender
agrees to take normal and reasonable precautions to maintain the confidentiality
of any information designated in writing as confidential and provided to it by
the Borrower or any Subsidiary, except that such information may be disclosed
(i) to any Related Party of the Administrative Agent or any such Lender,
including without limitation accountants, legal counsel and other advisors,
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority, (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 10.11, or which
becomes available to the Administrative Agent, any Lender or any Related Party
of any of the foregoing on a nonconfidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record

 

77



--------------------------------------------------------------------------------



 



information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.
Section 10.15. NO ORAL AGREEMENTS, WAIVER. THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER
AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 10.16. Location of Closing. Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. Borrower acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
Section 10.17. Existing Credit Agreement. Effective upon satisfaction of the
conditions set forth in Section 3.1, this Agreement amends, restates, supersedes
and replaces the Existing Credit Agreement in its entirety.
Section 10.18. Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement and is not, and is
not intended by the parties to be, a novation of the Existing Credit Agreement.
All rights and obligations of the parties shall continue in effect, except as
otherwise expressly set forth herein. Without limiting the foregoing, no Default
or Event of Default existing under the Existing Credit Agreement as of the
Closing Date shall be deemed waived or cured by this amendment and restatement
thereof. The Revolving Commitments of the Lenders under this Agreement after
giving effect to this amendment and restatement are set forth on Schedule II. On
and after the Closing Date, all Revolving Loans and other extensions of credit
shall be made by the Lenders under this Agreement in accordance with their
respective Pro Rata Shares of the Revolving Commitments as in effect from time
to time. All references in the other Loan Documents to the Credit Agreement
shall be deemed to refer to and mean this Agreement, as the same may be further
amended, supplemented, and restated from time to time. On the Closing Date, all
amounts outstanding under the Existing Credit Agreement, together with all
accrued and unpaid interest, fees and other amounts shall be automatically paid
in full by the initial Borrowing hereunder and the commitments of the Lenders
under the Existing Credit Agreement which are not parties to this Agreement to
fund additional advances shall terminate automatically.
 
(remainder of page left intentionally blank)

 

78



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

            KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
      By:   /s/ Terry Hart         Name:   Terry Hart        Title:   Chief
Financial Officer     

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative Agent, and
as a Lender
      By:   /s/ David Simpson         Name:   David Simpson        Title:   Vice
President     

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, NA, as a Lender
      By:   /s/ John F. Miller         Name:   John F. Miller        Title:  
Attorney-in- Fact     

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director Banking Products Services, US              By:   /s/ Michael
Cerniglia         Name:   Michael Cerniglia        Title:   Director Banking
Products Services, US     

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Jeanne Horn         Name:   Jeanne Horn        Title:  
Executive Director     

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            STIFEL BANK & TRUST, as a Lender
      By:   /s/ John H. Phillips         Name:   John H. Phillips       
Title:   Senior Vice President     

[SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



Schedule I
COMMITMENT AMOUNTS

         
SunTrust Bank
  $ 20,000,000  
 
       
Citibank, NA
  $ 20,000,000  
 
       
UBS Loan Finance LLC
  $ 18,000,000  
 
       
JPMorgan Chase Bank, N.A.
  $ 7,000,000  
 
       
Stifel Bank & Trust
  $ 5,000,000  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Approved Dealers and Appraisers

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Approved Brokerage Accounts

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
ENVIRONMENTAL MATTERS
Schedule I

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
INVESTMENT OBJECTIVE

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
SUBSIDIARIES
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OUTSTANDING INDEBTEDNESS

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
[date to be supplied]
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March  30, 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Kayne Anderson Energy Development
Company, a Maryland corporation, the lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent for such lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.
The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the Swingline Exposure of the Assignor on the Assignment Date,
but excluding accrued interest and fees to and excluding the Assignment Date.
The Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.18(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by

 

A-1



--------------------------------------------------------------------------------



 



the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment:
(“Effective Date”):

 

A-2



--------------------------------------------------------------------------------



 



                              Percentage Assigned of               Revolving
Commitment (set               forth, to at least 8 decimals, as a              
percentage of the aggregate       Principal Amount     Revolving Commitments of
all   Facility   Assigned     Lenders thereunder)          
Revolving Loans:
  $         %  

The terms set forth above are hereby agreed to:

                  [Name of Assignor], as Assignor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [Name of Assignee], as Assignee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

A-3



--------------------------------------------------------------------------------



 



The undersigned hereby consents to the within assignment1:

                      KAYNE ANDERSON ENERGY       SunTrust Bank, as
Administrative Agent: DEVELOPMENT COMPANY                
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

 

      1  
Consents to be included to the extent required by Section 10.4(b) of the Credit
Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ACCEPTANCE]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUBSIDIARY GUARANTY AGREEMENT
THIS SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated as of [DATE], each
of the subsidiaries of the Borrower listed on Schedule I hereto (each such
subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) and
SUNTRUST BANK, a Georgia banking corporation, as administrative agent (the
“Administrative Agent”) for the several banks and other financial institutions
(the “Lenders”) from time to time party to the Amended and Restated Senior
Secured Revolving Credit Agreement, dated as March 30, 2010, by and among Kayne
Anderson Energy Development Company, a Maryland corporation (the “Borrower”),,
the Lenders, the Administrative Agent, and SunTrust Bank, as Swingline Lender
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall the meanings assigned to such terms in the Credit Agreement).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
established a revolving credit facility in favor of the Borrower;
WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders; and
WHEREAS, Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary that
was not in existence or not a Guarantor on the date of the Credit Agreement is
required to enter into this Agreement as a Guarantor upon becoming a Subsidiary,
and each Guarantor wishes to comply with the requirements of the Credit
Agreement;
NOW, THEREFORE, in order to induce Lenders to make additional Loans and as
consideration for Loans previously made and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (B) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; (iii) the due and punctual
payment and performance of all obligations of the Borrower, monetary or
otherwise, arising under any Hedging Transaction incurred to limit interest rate
or fee fluctuation with respect to the Loans entered into with a counterparty
that was a Lender or an Affiliate of a Lender at the time such Hedging
Transaction was entered into (each such person a “Specified Hedge Provider”; and

 

B-1



--------------------------------------------------------------------------------



 



(iv) the due and punctual payment and performance of all Bank Product
Obligations; the Administrative Agent, the Lenders, the Specified Hedge
Providers and Bank Product Providers, collectively, the “Secured Parties” and
each individually a “Secured Party”) (all the monetary and other obligations
referred to in the preceding clauses (i) through (iv) being collectively called
the “Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from such Guarantor, and that such Guarantor will remain bound
upon its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment or protest to, demand of or payment from
the other Loan Parties of any of the Guaranteed Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) the failure of any Secured Party to assert any claim or demand
or to enforce or exercise any right or remedy against the Borrower or any other
Guarantor under the provisions or any instruments, agreements or documents
executed in connection with any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans entered into with a Specified
Hedge Provider (each such document, a “Hedging Document”), (iii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any Hedging Document,
any guarantee or any other agreement, including with respect to any other
Guarantor under this Agreement, or (iv) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Administrative Agent or any Secured Party.
Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Secured Party in favor of the Borrower or any
other Person.
Section 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document, any
Hedging Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to the extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).

 

B-2



--------------------------------------------------------------------------------



 



Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.
Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the Secured Parties in cash the amount of such unpaid Obligation.
Upon payment by any Guarantor of any sums to the Administrative Agent, all
rights of such Guarantor against any Loan Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Guaranteed Obligations. In
addition, any indebtedness of any Loan Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full in cash of the Guaranteed Obligations. If any amount shall erroneously be
paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the
Administrative Agent and the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.
Section 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Secured Parties will have any duty to advise any of
the Guarantors of information known to it or any of them regarding such
circumstances or risks.
Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Secured Party under this Agreement, the
Borrower shall

 

B-3



--------------------------------------------------------------------------------



 



indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.
Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 9 shall be subrogated to the rights
of such Claiming Guarantor under Section 8 to the extent of such payment.
Section 10. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Section 8 and Section 9 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
Section 12. Termination. The guarantees made hereunder (i) shall terminate when
all the Guaranteed Obligations (other than those Guaranteed Obligations relating
to the Hedging Obligations) have been paid in full in cash and the Lenders have
no further commitment to lend under the Credit Agreement and (ii) shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In connection with the foregoing, the
Administrative Agent shall execute and deliver to such Guarantor or Guarantor’s
designee, at such Guarantor’s expense, any documents or instruments, without
representation or recourse, which such Guarantor shall reasonably request from
time to time to evidence such termination and release.
Section 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of

 

B-4



--------------------------------------------------------------------------------



 



such Guarantor, the Administrative Agent and the Secured Parties, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). If all of the capital stock of a
Guarantor is sold, transferred or otherwise disposed of pursuant to a
transaction permitted by the Credit Agreement, such Guarantor shall be released
from its obligations under this Agreement without further action. This Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
Section 14. Waivers; Amendment.
(a) No failure or delay of the Administrative Agent of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Guarantor on the one hand the and Administrative Agent or any holder of any Note
on the other hand shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy hereunder, under any other
Loan Document or under any Hedging Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights and of the Administrative Agent hereunder and of the Secured
Parties under the other Loan Documents and the Hedging Documents, as applicable,
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver and
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
Section 16. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This

 

B-5



--------------------------------------------------------------------------------



 



Agreement constitutes the entire agreement among the parties hereto regarding
the subject matters hereof and supersedes all prior agreements and
understandings, oral or written, regarding such subject matter.
Section 18. Rules of Interpretation. The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of [State].
(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States courts
located within the Southern district in the State of New York, and any state
court of the State of New York located in New York, New York and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, any other Loan Document or any Hedging Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent or any Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement against any Guarantor or its
properties in the courts of any jurisdiction.
(c) Each Guarantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each Guarantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of the Administrative Agent or any Secured Party
to serve process in any other manner permitted by law.
Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND

 

B-6



--------------------------------------------------------------------------------



 



THE HEDGING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 21. Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary that was not in existence on the date of the Credit
Agreement is required to enter into this Agreement as a Guarantor upon becoming
a Subsidiary. Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of Annex
1, such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.
Section 22. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement, the other Loan
Documents and the Hedging Documents held by such Secured Party, irrespective of
whether or not such Person shall have made any demand under this Agreement, any
other Loan Document or any Hedging Document and although such obligations may be
unmatured. The rights of each Secured Party under this Section 22 are in
addition to other rights and remedies (including other rights of setoff) that
such Secured Party may have.
Section 23. Savings Clause.
(a) It is the intent of each Guarantor and the Administrative Agent that each
Guarantor’s maximum obligations hereunder shall be, but not in excess of:
(i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Secured Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or
(ii) in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

B-7



--------------------------------------------------------------------------------



 



(iii) in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent or the
Secured Parties) to be avoidable or unenforceable against such Guarantor under
such law, statute or regulation including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.
(b) The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Secured Parties) as may be determined in any case or
proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in Section 23(a)(i), (ii), and (iii), but only to the
extent that the Guaranteed Obligations would otherwise be subject to avoidance
or found unenforceable under the Avoidance Provisions, if any Guarantor is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties), as so reduced, to
be subject to avoidance or unenforceability under the Avoidance Provisions.
(c) This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 23 as against the Administrative Agent or Secured Parties that would not
otherwise be available to such Person under the Avoidance Provisions.
[Signatures Follow]

 

B-8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                       
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY
AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



          SUNTRUST BANK, as     Administrative Agent    
 
       
By
       
 
 
 
Name:    
 
  Title:    

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY
AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTY AGREEMENT

          Guarantor(s)     Address  

 

B-12



--------------------------------------------------------------------------------



 



ANNEX 1
to
SUBSIDIARY GUARANTY AGREEMENT
SUPPLEMENT NO. _____ dated as of _____, to the Subsidiary Guaranty Agreement,
dated as of _____ (the “Guaranty Agreement”), among each of the subsidiaries of
the Borrower listed on Schedule I thereto (each such subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) and SUNTRUST BANK, a Georgia
banking corporation, as administrative agent (the “Administrative Agent”) for
the Lenders (as defined in the Credit Agreement referred to below).
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of March 30, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kayne
Anderson Energy Development Company, a Maryland corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and SunTrust Bank,
as Administrative Agent and Swingline Lender.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.
The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make Loans. Pursuant to Section 5.10 of the Credit Agreement, each
Subsidiary that was not in existence or not a Guarantor on the date of the
Credit Agreement is required to enter into the Guaranty Agreement as a Guarantor
upon becoming a Subsidiary. Section 21 of the Guaranty Agreement provides that
additional Subsidiaries of the Borrower may become Guarantors under the Guaranty
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary of the Borrower (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
Joinder. In accordance with Section 21 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (ii) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.
Representations and Warranties. The New Guarantor represents and warrants to the
Administrative Agent and the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and that each of this Supplement and
the Guaranty Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
Binding Effect. This Supplement shall become effective when it shall have been
executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties. Upon the effectiveness of this

 

B-13



--------------------------------------------------------------------------------



 



Supplement, this Supplement shall be deemed to be a part of and shall be subject
to all the terms and conditions of the Guaranty Agreement. The New Guarantor
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.
Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW
YORK.
Execution in Counterparts. This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Notices to New Guarantor. All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the
Borrower..
[Signatures Follow]

 

B-14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

                  [NAME OF NEW GUARANTOR]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
      Address:    
 
                SUNTRUST BANK, as         Administrative Agent    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
FORM OF NOTICE OF REVOLVING BORROWING
[__________], 20__
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 30, 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the lenders
from time to time party thereto, and SunTrust Bank, as Administrative Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Revolving Borrowing, and the Borrower hereby
requests a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing requested hereby:

  (A)  
Aggregate principal amount of Revolving Borrowing1:                     
    (B)  
Date of Revolving Borrowing (which is a Business Day)2:                     
    (C)  
Interest Rate basis3:                     
    (D)  
Interest Period4:                     
    (E)  
Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:                     

 

      1  
Not less than $1,000,000 and an integral multiple of $250,000 for Eurodollar
borrowing and not less than $250,000 and an integer multiple of $100,000 for
Base Rate Borrowing.
  2  
With respect to Base Rate Borrowings, notice must be given prior to 11:00 a.m.
(New York time) on the day of borrowing, and with respect to Eurodollar
Borrowings, notice must be given prior to 2:00 p.m. (New York time) no later
than three (3) business days prior to the date of borrowing.
  3  
Eurodollar Borrowing or Base Rate Borrowing.
  4  
Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.

Exhibit 2.3-1

 

 



--------------------------------------------------------------------------------



 



The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

            Very truly yours,

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:           Name:           Title:        

[SIGNATURE PAGE TO NOTICE OF REVOLVING BORROWING]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
FORM OF NOTICE OF SWINGLINE BORROWING
[_______], 20__
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 30, 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the Lenders
named therein, and SunTrust Bank, as Administrative Agent. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:

  (A)  
Principal amount of Swingline Loan1:                     

  (B)  
Date of Swingline Loan (which is a Business Day)2                     
    (C)  
Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed:                     

 

      1  
Not less than $100,000 and an integral multiple of $50,000.
  2  
Notice must be given prior to 10:00 a.m. (New York time) on the day of borrowing

Exhibit 2.4-1

 

 



--------------------------------------------------------------------------------



 



The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

                  Very truly yours,    
 
                KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[SIGNATURE PAGE TO NOTICE OF SWINGLINE BORROWING]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.6(b)
FORM OF CONTINUATION/CONVERSION
[_________], 20__
SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 30, 2010 (as amended and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as Borrower, the lenders
named therein, and SunTrust Bank, as Administrative Agent. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Continuation/Conversion and the Borrower hereby requests the
conversion or continuation of a Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Revolving Borrowing to be converted or continued as requested
hereby:

  (A)  
Revolving Borrowing to which this request applies:                     
    (B)  
Principal amount of Revolving Borrowing to be converted/continued:
                    
    (C)  
Effective date of election (which is a Business Day):                     
    (D)  
Interest rate basis:                     
    (E)  
Interest Period:                     

Exhibit 2.6(b)-1



 

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[SIGNATURE PAGE TO CONTINUATION/CONVERSION]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(c)(v)
FORM OF SECRETARY’S CERTIFICATE OF KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 30, 2010 (the “Credit Agreement”), among KAYNE
ANDERSON ENERGY DEVELOPMENT COMPANY (the “Borrower”), the lenders named therein,
and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This certificate is being
delivered pursuant to Section 3.1(c)(v) of the Credit Agreement.
I, [                       ], Secretary of the Borrower, DO HEREBY CERTIFY that:
(a) there have been no amendments or supplements to, or restatements of, the
articles of incorporation of the Borrower delivered pursuant to
Section 3.1(c)(v) of the Credit Agreement;
(b) no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Borrower or threatening its existence or the forfeiture or any of
its corporate rights;
(c) annexed hereto as Exhibit A is a true and correct copy of the Bylaws of the
Borrower as in effect on [Date]1 and at all times thereafter through the date
hereof;
(d) annexed hereto as Exhibit B is a true and correct copy of certain
resolutions duly adopted by the Board of Directors of the Borrower at a meeting
of said Board of Directors duly called and held on [date], which resolutions are
the only resolutions adopted by the Board of Directors of the Borrower or any
committee thereof relating to the Credit Agreement and the other Loan Documents
to which the Borrower is a party and the transactions contemplated therein and
have not been revoked, amended, supplemented or modified and are in full force
and effect on the date hereof; and
 

      1  
This date should be prior to the date of the resolutions referred to in clause
(d).

Exhibit 3.1(c)(v)-1

 

 



--------------------------------------------------------------------------------



 



(e) each of the persons named below is and has been at all times since [_____] a
duly elected and qualified officer of the Borrower holding the respective office
set forth opposite his or her name and the signature set forth opposite of each
such person is his or her genuine signature:

          Name   Title   Specimen Signature
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

         
 
 
 
Name    
 
  Secretary    

I, _____, [_____] of the Borrower, do hereby certify that _____ has been duly
elected, is duly qualified and is the [Assistant] Secretary of the Borrower,
that the signature set forth above is [his/her] genuine signature and that
[he/she] has held such office at all times since [ _____].1

         
 
 
 
Name:    
 
  Title:    

 

      1  
This certification should be included as part of the Secretary’s certificate and
signed by one of the officers whose incumbency is certified pursuant to clause
(e) above.

Exhibit 3.1(c)(v)-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Bylaws]
Exhibit 3.1(c)(v)-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Resolutions]
Exhibit 3.1(c)(v)-4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(c)(viii)
FORM OF RESPONSIBLE OFFICER’S CERTIFICATE
Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 30, 2010 (the “Credit Agreement”), among KAYNE
ANDERSON ENERGY DEVELOPMENT COMPANY (the “Borrower”), the lenders from time to
time party thereto, and SunTrust Bank, as Administrative Agent. Terms defined in
the Credit Agreement are used herein with the same meanings. This certificate is
being delivered pursuant to Section 3.1(c)(viii) of the Credit Agreement.
I, _____, [_____] of the Borrower, DO HEREBY CERTIFY that:
(a) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the date hereof;
(b) no Default or Event of Default has occurred and is continuing at the date
hereof;
(c) since [the date], which is the date of the most recent financial statements
described in Section 5.1(a) of the Credit Agreement, there has been no change
which has had or could reasonably be expected to have a Material Adverse Effect;
and
(d) there are no consents, approvals, authorizations, registrations and filings
or orders required or advisable to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of any Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and all consents,
approvals, authorizations, registrations, filings and orders are in full force
and effect and all applicable waiting periods have expired, and no investigation
or inquiry by any governmental authority regarding the Commitments or any
transaction being financed with the proceeds thereof is ongoing.
Exhibit 3.1(c)(viii)-1

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

         
 
 
 
Name:    
 
  Title:    

Exhibit 3.1(c)(viii)-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(c)
FORM OF COMPLIANCE CERTIFICATE
[___________], 20__

To:  
SunTrust Bank, as Administrative Agent
303 Peachtree St., N.E.
Atlanta, GA 30308
Attention: _____________

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 30, 2010 (as amended and in effect on the
date hereof, the “Credit Agreement”), among KAYNE ANDERSON ENERGY DEVELOPMENT
COMPANY (the “Borrower”), the lenders named therein, and SunTrust Bank, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.
I, _____, being the duly elected and qualified, and acting in my capacity as
[chief executive officer][chief financial officer] of the Borrower, hereby
certify to the Administrative Agent and each Lender as follows:
1. The consolidated financial statements of the Borrower and its Subsidiaries
attached hereto for the fiscal [quarter][year] ending _____ fairly present in
all material respects the financial condition of the Borrower and its
Subsidiaries as at the end of such fiscal [quarter][year] on a consolidated
basis, and the related statements of operations and cash flows of the Borrower
and its Subsidiaries for such fiscal [quarter][year], in accordance with
generally accepted accounting principles in the United States consistently
applied (subject, in the case of such quarterly financial statements, to normal
year-end audit adjustments and the absence of footnotes).
2. The calculations set forth in Attachment 1 are computations of the financial
covenants set forth in Article VI of the Credit Agreement calculated or derived
from the financial statements referenced in clause 1 above in accordance with
the terms of the Credit Agreement.
3. The Borrower and its Subsidiaries have complied with all the terms and
provisions of Section 3.02(a) of the Sarbanes-Oxley Act as in effect on the date
hereof.
4. Based upon a review of the activities of the Borrower and its Subsidiaries
and the financial statements attached hereto during the period covered thereby,
as of the date hereof, there exists no Default or Event of Default.
Exhibit 5.1(c)-1

 

 



--------------------------------------------------------------------------------



 



                       
 
  Name:        
 
  Title:  
 
   
 
     
 
   

Exhibit 5.1(c)-2

 

 



--------------------------------------------------------------------------------



 



Attachment to Compliance Certificate
Exhibit 5.1(c)-3

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(e)
FORM OF BORROWING BASE CERTIFICATE
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
Date: [______________]
This certificate is given by KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a
Maryland corporation (the “Borrower”) pursuant to subsection 5.1(e) of that
certain Amended and Restated Senior Secured Revolving Credit Agreement dated as
of March 30, 2010 among Borrower, the other Loan Parties party thereto, the
Lenders from time to time party thereto, SunTrust Bank, as Administrative Agent
for the Lenders and [_____], as Syndication Agent (as such agreement may have
been amended, restated, supplemented or otherwise modified from time to time the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
The officer executing this certificate is the [_____] of the Borrower and as
such is duly authorized to execute and deliver this certificate on behalf of
Borrower. By executing this certificate such officer hereby certifies to Agent
and Lenders that:
(a) Attached hereto as Schedule 1 is a calculation of the Borrowing Base for the
Borrower as of the above date;
(b) based on such schedule, the Borrowing Base as the above date is:
$__________________
[Signature page to follow]
Exhibit 5.1(e)-1

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the date first set forth above.

            KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
      By:           Name:           Title:        

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE]

 

 



--------------------------------------------------------------------------------



 



BORROWING BASE CALCULATION

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
See Attached
Schedule 1, Page 1 to Borrowing Base Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.4
FORM OF DISTRIBUTABLE CASH FLOW CERTIFICATE
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
Date: [______________]
This certificate is given by KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a
Maryland corporation (the “Borrower”) pursuant to subsection 7.4(c) of that
certain Amended and Restated Senior Secured Revolving Credit Agreement dated as
of March 30, 2010 among Borrower, the other Loan Parties party thereto, the
Lenders from time to time party thereto, SunTrust Bank, as Administrative Agent
for the Lenders and [_____], as Syndication Agent (as such agreement may have
been amended, restated, supplemented or otherwise modified from time to time the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
The officer executing this certificate is the [_____] of the Borrower and as
such is duly authorized to execute and deliver this certificate on behalf of
Borrower. By executing this certificate such officer hereby certifies to Agent
and Lenders that:
(a) Attached hereto as Schedule 1 is a calculation of the Distributable Cash
Flow for the Borrower as of the above date;
(b) based on such schedule, the Distributable Cash Flow as the above date is:
$__________________
[Signature page to follow]
Exhibit 7.4-1

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the date first set forth above.

            KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
      By:           Name:           Title:        

Schedule 1 to Borrowing Base Certificate

 

 